         Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 1 of 102




                       UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

    BROOKE CHAMPAGNE & MARICO                       )
    THOMAS,                                         )
                                                    )
                                                    )
                 Plaintiffs,                        )
    v.                                              )
                                                           Case No. 4:20-cv-00275
                                                    )
                                                    )
    LINEBARGER GOGGAN BLAIR &                       )
    SAMPSON, LLP,                                   )
                                                    )
                                                    )
                 Defendant.

               DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT

          Defendant, LINEBARGER GOGGAN BLAIR & SAMPSON, LLP ("Defendant"),

by and through its undersigned attorneys, in answer to Plaintiffs’ Complaint,

states as follows:

                           I.      PRELIMINARY STATEMENT

          1.    Under Iowa law, people who are charged with misdemeanors are

often required to reimburse the state for certain costs and fees associated with a

case. See, e.g., Iowa Code § 815.91. The plaintiffs in this lawsuit are two low-

income Iowans who allegedly owe court debt to the State of Iowa arising from

misdemeanor cases. This lawsuit concerns the collection of that court debt by

Linebarger Goggan Blair & Sampson, LLP (“Linebarger”), a private debt collection




1 Unless otherwise noted, Iowa Code citations herein are to the version in effect as of the date
this complaint was filed.


                                                1
      Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 2 of 102




company.

       ANSWER:

       Defendant admits it is a law firm that has represented the Iowa Judicial

Branch pursuant to a contract for services, but denies that it is a “debt” collection

company. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government fines

and legally imposed fees are not “debt” as Plaintiffs assert. Defendant admits the

remaining allegations of para. 1 except that Defendant lacks information sufficient

to admit or deny allegations regarding Plaintiffs’ financial situation.

       2.    Linebarger, a law firm, is the sole private company collecting court

debt in Iowa and one of the nation’s largest collectors of debt owed to public

entities. With at least 2,300 governmental clients nationwide, the firm collects

over $1 billion in government debt annually. In 2015, Linebarger was the subject

of an award-winning investigative series by CNN Money, which revealed the

firm’s practice of threatening debtors with arrest and jail, among other things.

The         CNN         Money          articles       are         available       at

https://money.cnn.com/interactive/pf/debt-collector/above-the-law-

summary/.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations of

para. 2 except that it denies allegations regarding any practice of threatening

debtors. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government fines



                                          2
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 3 of 102




and legally imposed fees are not “debt” as Plaintiffs assert.

       3.      In 2010, Linebarger contracted with the Iowa Judicial Branch to

collect outstanding court debt for the state. That contract, which was continually

renewed on a month-to-month basis and will likely remain in effect through

December 2020, is attached as Exhibit 1; see also Iowa Code § 602.8107(5).2

       ANSWER:

               Defendant denies the allegations of para. 3 except that Defendant

admits that it entered into the contract attached to Plaintiffs’ Complaint as Exhibit

1. The terms of the contract did not provide for renewal on a month-to-month basis

until 2015. Further, Defendant lacks sufficient information to admit or deny how

long the agreement may remain in effect. Defendant denies each use of the terms

“debt,” “debt collection,” or “debt collector” to the extent they are used as legal

terms of art because government fines and legally imposed fees are not “debt” as

Plaintiffs assert.

       4.      Under Iowa law, a private debt collector can be paid a collection fee

of “up to twenty-five percent of the amount of the court debt.”                    Iowa Code §

602.8107(5)(b). Linebarger’s contract with the Iowa Judicial Branch provides

that “[e]ach month, Judicial will pay Linebarger collection fee of 25% on the


2
 In June 2020, the Iowa Legislature passed Senate File 457 (“SF 457”), which amended a
number of Iowa Code provisions governing the imposition and collection of court debt. See
2020 Ia. Legis. Serv. S.F. 457; Lee Rood, Critics Say Law Touted as Reforming Court Fines and
Fees Will be a Civil Rights Setback, DES MOINES REG., June 25, 2020, at
https://www.desmoinesregister.com/story/news/2020/06/25/iowa-criminal-financial-
sentencing- reform-court-fees-fines-black-lives-matter-defendant-civil-rights/3251825001/.
Pursuant to SF 457, effective January 1, 2021, all court debt that would have been assigned to
Linebarger for collection will instead be assigned to the Department of Revenue. See 2020 Ia.
Legis. Serv. S.F. 457 at Sec. 87. It is not clear whether Linebarger will continue to collect the
debt already assigned to it.


                                                3
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 4 of 102




amount of Assigned Court Debt that Judicial actually received during the prior

month.” Exhibit 1 at 15.

      ANSWER:

      Para. 4 contains legal argument that does not require a reply. Defendant

admits that Plaintiffs accurately quotes a selected portion of the Court Debt

Collection Contract. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert. Defendant admits that the language in quotes can be found in the letter

but denies the quotes provide the full context and meaning of the letter.

      5.    Linebarger’s collection fees are paid by the debtors themselves.

When the company sends collection notices to Iowans who allegedly owe court

debt, Linebarger adds the maximum collection fee allowed by statute—twenty-

five percent—to each debt and instructs debtors to pay the total amount to the

state without differentiating the underlying debt from the collection fees.

      ANSWER:

      Defendant denies the allegations of para. 5 in that, pursuant to the terms of

its Court Debt Collection Contract, its fees are paid monthly by the Iowa Judicial

Branch. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government

fines and legally imposed fees are not “debt” as Plaintiffs assert.

      6.    Between 2012 and 2018, Linebarger collected more than $58.6




                                         4
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 5 of 102




million in court debt from Iowans pursuant to the company’s contract with the

Judicial Branch. During the same time period, Linebarger—which employs just

two attorneys licensed in Iowa—received nearly $12 million in collection fees.3

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations of

para. 6. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government

fines and legally imposed fees are not “debt” as Plaintiffs assert.

      7.     As is true in many other states, people in Iowa who are provided with

appointed counsel because they are too poor to afford a lawyer are often billed

later for their own indigent defense fees. See Iowa Code §§ 815.9(3)-(9). This is

true not only when a person is found guilty of committing a crime but also in

criminal cases that do not result in a conviction, as well as in certain non-

criminal matters such as child welfare proceedings or civil contempt. As of June

30, 2017, appointed counsel fees accounted for almost one quarter of all

outstanding court debt owed to the state through Iowa’s Judicial Branch—nearly

$170 million. See Legis. Serv. Agency, Issue Review: Court Debt Collection at 4



3
 Compiled from: Iowa Judicial Branch, 2012 Accounts Receivable Report,
https://www.legis.iowa.gov/docs/publications/DF/662172.pdf; Iowa Judicial Branch, 2013
Accounts Receivable Report: https://www.legis.iowa.gov/docs/publications/DF/662390.pdf;
Iowa Judicial Branch, 2014 Accounts Receivable Report,
https://www.legis.iowa.gov/docs/publications/DF/662172.pdf; Iowa Judicial Branch, 2015
Accounts Receivable Report, https://www.legis.iowa.gov/docs/publications/DF/711087.pdf;
Iowa Judicial Branch, 2016 Accounts Receivable Report,
https://www.legis.iowa.gov/docs/publications/DF/799090.pdf; Iowa Judicial Branch, 2017
Accounts Receivable Report, https://www.legis.iowa.gov/docs/publications/DF/860848.pdf;
Iowa Judicial Branch, 2018 Accounts Receivable Report,
https://www.legis.iowa.gov/docs/publications/DF/969685.pdf.


                                            5
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 6 of 102




(Jan.                           3,                          2018),                            at

https://www.legis.iowa.gov/docs/publications/IR/916685.pdf.

        ANSWER:

        Defendant lacks information sufficient to admit or deny the allegations of

para. 7.

        8.    Before June 25, 2020, a defendant who was convicted of or pled

guilty to a criminal charge could also be required to reimburse the state for

certain “court costs” specified by statute, provided the court found that she had

the reasonable ability to pay them. See Iowa Code § 602.8106(1)(d); id. § 910.2.4

Generally speaking, court costs other than attorney fees cannot be assessed in a

criminal case absent a conviction. State v. Dudley, 766 N.W.2d 606 (Iowa 2009).

        ANSWER:

        Para. 8 is legal argument and does not require a reply.

        9.    In the proceedings on their misdemeanor charges, Plaintiffs Brooke

Champagne and Marico Thomas accepted the services of a state-appointed

lawyer in exchange for an obligation to reimburse the state for the cost of those

services. When their underlying cases were resolved, the courts ordered each of

them to pay appointed counsel fees.                The Iowa Judicial Branch assigned

Plaintiffs’ alleged court debt to Linebarger for collection, and Plaintiffs received

collection letters from Linebarger.


4 SF 457 modified some provisions of Iowa Code Chapter 910 relative to ability to pay
proceedings. For example, defendants must now affirmatively raise ability to pay or risk waiving
their right to challenge the amount of court debt imposed. See Iowa Code § 910.2A (eff. date
June 25, 2020). But the modified provisions were not in effect at the time Plaintiffs’ cases were
resolved and thus are not relevant here.


                                               6
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 7 of 102




      ANSWER:

      Defendant lacks information to admit the allegations of para. 9. To the

extent a further response is needed, Defendant denies the allegations of this

paragraph. Defendant denies anything was assigned to Defendant. Defendant

denies each use of the terms “debt,” “debt collection,” or “debt collector” to the

extent they are used as legal terms of art because government fines and legally

imposed fees are not “debt” as Plaintiffs assert.


      10.    Because each Plaintiff incurred an “obligation or alleged

obligation . . . to pay money arising out of a transaction in which the . . .

services which [we]re the subject of the transaction are primarily for personal

. . . purposes,” rather than business purposes, the debts each Plaintiff

allegedly owes for appointed counsel fees are “debts” under the Fair Debt

Collection Practices Act (FDCPA). 15 U.S.C. § 1692a(5). For similar reasons,

these obligations are also “debts” under the Iowa Debt Collection Practices

Act (IDCPA). See Iowa Code § 537.7101 et seq.

      ANSWER:

      Para. 10 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies all the allegations of this

paragraph.

      11.    The tactics Linebarger has used to collect the debt Plaintiffs

allegedly owe from appointed counsel fees violate both the FDCPA and the

IDCPA. Linebarger’s letters fail to itemize the debts or provide verification




                                          7
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 8 of 102




rights notices. They also mischaracterize the amounts owed and contain false

and misleading statements, including threats that failure to pay may result

in driver’s license revocation or contempt of court, which in Iowa can mean

arrest and jail. The letters fail to make clear that a debtor cannot lawfully be

jailed for failing to pay court debt unless a court determines the nonpayment

was willful. Plaintiffs seek to recover compensatory and statutory damages,

attorneys’ fees and costs, and interest.

      ANSWER:

      Para. 11 contains legal argument that does not require a reply. Defendant

denies the allegations of para. 11 regarding its letters. Defendant denies each

use of the terms “debt,” “debt collection,” or “debt collector” to the extent they are

used as legal terms of art because government fines and legally imposed fees are

not “debt” as Plaintiffs assert.

      12.    In addition, Linebarger, acting under color of state law and in its

official capacity, deprived Ms. Champagne of property without due process in

violation of 42 U.S.C. § 1983. Under Iowa law, court debt is not enforceable

unless a court has entered a judgment ordering the defendant to pay it.

Linebarger’s collection letters sought to collect fees—including several hundred

dollars for the cost of transporting Ms. Champagne to jail—that were assessed

months after the final disposition of the case, despite the fact that no court had

ever entered a judgment ordering her to pay the fees. Linebarger’s letters falsely

stated that a court had entered an order against Ms. Champagne for this debt,

and they threatened her that she could be jailed if she failed to pay it.


                                           8
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 9 of 102




Linebarger’s letters were false, deceptive, and misleading. As a result of the

letters, she was coerced into making payments. She also suffered mental and

emotional stress as a result of the threats made in the letter. Ms. Champagne is

entitled to compensatory damages, costs, and attorneys’ fees, and she also seeks

an order enjoining Linebarger from engaging in extrajudicial collection of court

debt.

        ANSWER:

        Para. 12 contains legal argument that does not require a reply. Defendant

denies the allegations of para. 12 regarding its letters.         Defendant lacks

information sufficient to admit or deny allegations regarding Ms. Champagne’s

mental and emotional state. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

                        II.   JURISDICTION AND VENUE

        13.   This Court has jurisdiction over this action under the FDCPA, 15

U.S.C. § 1692k, and 28 U.S.C. § 1331. The Court has supplemental jurisdiction

over claims arising under state law under 28 U.S.C. § 1367.

        ANSWER:

        Defendant admits this Court generally has jurisdiction over questions of

federal law. Defendant admits this Court may assert supplemental jurisdiction

over claims allegedly arising under state law. Defendant denies any remaining

allegations of para. 13.


                                          9
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 10 of 102




      14.    In addition, the Court has jurisdiction over the civil rights claim

arising under 42 U.S.C. § 1983 and the Fourteenth Amendment to the United

States Constitution pursuant to 28 U.S.C. § 1331 and § 1343.

       ANSWER:

       Defendant admits this Court generally has jurisdiction over questions of

federal law and the Constitution. Defendant denies any remaining allegations of

para. 14.

      15.    The Court has personal jurisdiction over Linebarger because

Linebarger is registered to do business in Iowa and entered into a contract with

the Iowa Judicial Branch to collect debt throughout the state, including in this

district.

       ANSWER:

       Defendant admits the allegations of para. 15.

       16.   Venue is proper under 28 U.S.C. § 1391(b)(1) and (2) because

Linebarger resides in this district and a substantial part of the events and

omissions giving rise to Plaintiffs’ claims occurred in this district.

       ANSWER:

       Defendant denies the allegations of para. 16; however, Defendant does

not contest venue.

                                  III.   PARTIES

       17.   Plaintiff Brooke Champagne resides in Des Moines, Iowa. She is a

“consumer” as that term is defined by 15 U.S.C. § 1692a(3) and a “debtor” as



                                         10
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 11 of 102




defined in Iowa Code § 537.7102(6).

      ANSWER:

      Defendant lacks information sufficient to admit or deny where Plaintiff

resides in para. 17. The remainder of para. 17 is legal argument and does not

require a reply. To the extent a response is needed, Defendant denies the

remaining allegations of this paragraph.

      18.   Plaintiff Marico Thomas resides in Cedar Rapids, Iowa.        He is a

“consumer” as that term is defined by 15 U.S.C. § 1692a(3) and a “debtor” as

defined in Iowa Code § 537.7102(6).

      ANSWER:

      Defendant lacks information sufficient to admit or deny where Plaintiff

resides in para. 18. The remainder of para. 18 is legal argument and does not

require a reply. To the extent a response is needed, Defendant denies the

remaining allegations of this paragraph.

      19.   Defendant Linebarger Goggan Blair & Sampson, LLP is a law firm

organized as a limited liability partnership under Texas law with its headquarters

in Texas. Linebarger is registered to do business in Iowa and collects court debt

across Iowa under its contract with the Iowa Judicial Branch, including debt

arising from misdemeanor proceedings in Delaware, Des Moines, Humboldt, and

Jasper Counties.

      ANSWER:

      Defendant admits it is a Texas based LLP corporate entity registered to do



                                       11
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 12 of 102




business in Iowa and that it performs work for the Iowa Judicia Branch pursuant

to a contract. Defendant denies any remaining allegations of para. 19. Defendant

denies each use of the terms “debt,” “debt collection,” or “debt collector” to the

extent they are used as legal terms of art because government fines and legally

imposed fees are not “debt” as Plaintiffs assert.

      20.    Linebarger is a debt collection company that operates in Iowa and

across the United States collecting debt allegedly owed to public sector creditors.

The principal purpose of Linebarger’s business is the collection of government

debt using the mails and phone calls. Linebarger regularly collects and attempts

to collect, directly and indirectly, debt alleged to be due another. It is therefore a

“debt collector” within the meaning of 15 U.S.C. § 1692a(6) and Iowa Code §

537.7102(5).

      ANSWER:

      Defendant admits it is a law firm that has represented the Iowa Judicial

Branch pursuant to a contract for services. The remainder of this paragraph is

legal argument and does not require a reply. To the extent a response is needed,

Defendant denies the remaining allegations of this paragraph. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      21.    Linebarger is also engaged in state action under color of law for

purposes of 42 U.S.C. § 1983. Since 2010, Iowa law has required any county



                                          12
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 13 of 102




where the county attorney has not affirmatively elected to collect court debt to

assign that debt to a “private collection designee” for collection. Iowa Code §

602.8107(3). Under that statutory authority, Linebarger has had an exclusive

contract with the Iowa Judicial Branch since 2010 to act as the sole private

collection designee collecting court debt allegedly owed to the State.           The

collection of court debt is traditionally and historically a function of the State

that the Judicial Branch delegated to Linebarger. The State benefits from the

actions of its delegee in that Linebarger’s business practices allow the State to

save costs it would otherwise incur in collecting its own court debt.

       ANSWER:

       Para. 21 is legal argument and does not require a reply. To the extent a

response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

                         IV.    STATEMENT OF FACTS

A.     Imposition and Collection of Court Debt in Iowa

       1) Iowa law limits the court debt that may be imposed on criminal
          defendants

       22.   Under Iowa law, only court debt expressly authorized by statute may

be imposed on a defendant. Woodbury County v. Anderson, 164 N.W.2d 129, 135

(Iowa 1969); State v. Watson, 795 N.W.2d 94, 96 (Iowa Ct. App. 2011).

       ANSWER:


                                         13
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 14 of 102




       Para. 22 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

       23.     In addition to requiring statutory authority, court debt in Iowa is

enforceable only if a court has entered an order or judgment requiring the

defendant to pay the debt. See State v. Davis, 944 N.W.2d 641, 642 (Iowa 2020).

Unless it has been reduced to a judgment, court debt may not lawfully be

collected.

       ANSWER:

       Para. 23 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

       24.     Iowa law defines “court debt” as “all restitution, fees, and forfeited

bail.” Iowa Code § 602.8107(1)(a).5

       ANSWER:

       Para. 24 is legal argument and does not require a reply. Defendant denies




5
  Before it was amended in June 2020, Iowa Code § 602.8107(1)(a) defined “court debt” as “all
fines, penalties, court costs, fees, forfeited bail, surcharges under chapter 911, victim restitution,
court-appointed attorney fees or expenses of a public defender ordered pursuant to section 815.9,
or fees charged pursuant to section 356.7 or 904.108.” Section 356.7 addresses sheriff’s fees for
room and board at jail and other administrative costs related to jail; section 904.108 addresses
correctional fees related to prison.


                                                 14
       Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 15 of 102




each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

          25.     Iowa law uses the term “restitution” to refer to any court debt entered

in connection with a criminal conviction, not just victim restitution. There are

two categories of “restitution” under Iowa law. The first category includes victim

restitution and restitution to the clerk of court for fines, penalties and

surcharges. Courts may order convicted defendants to pay this kind of restitution

without regard to ability to pay. See Iowa Code § 910.2(1); State v. Davis, 944

N.W.2d at 644-45.

          ANSWER:

          Para. 25 is legal argument and does not require a reply.

          26.     The second category of restitution includes court costs and

appointed counsel fees, as well as other types of charges.                            Iowa Code §

910.2(1)(c)(3). Only this second category of restitution is relevant in this case. In

cases resolved before June 25, 2020, a court could order a defendant to pay this

type of restitution only when “all such items are before the court and the court

has then made a reasonable- ability-to-pay determination.” State v. Gross, 935

N.W.2d 695, 702 (Iowa 2019); Iowa Code § 910.2(1)(a)(2).6

          ANSWER:

          Para. 26 is legal argument and does not require a reply.



6
    Ability to pay is handled differently in cases resolved after June 25, 2020. See n. 4 above.


                                                   15
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 16 of 102




       27.     Court costs may include filing or docketing fees and other expenses

incurred by the state or county. For example, “[w]hen judgment is rendered

against the defendant,” the clerk of court may collect court costs from the

defendant to reimburse the county that prosecuted the criminal case. Iowa Code

§ 602.8106(1)(a). The court costs for a simple misdemeanor are set at sixty

dollars. Id. at § 602.8106(1)(d).

       ANSWER:

       Para. 27 is legal argument and does not require a reply.

       28.     In addition to court costs, until June 25, 2020, a convicted

defendant could be required to reimburse the sheriff for “room and board” for

time spent in jail and/or “administrative costs relating to the arrest and booking”

of the defendant as part of her court-ordered restitution.                     See Iowa Code §

356.7(1) (2019).7

       ANSWER:

       Para. 28 is legal argument and does not require a reply.

       2) Imposition and collection of appointed counsel fees

       29.     In Iowa, an accused in a misdemeanor criminal prosecution who

faces the possibility of imprisonment under the applicable criminal statute is

automatically entitled to appointed counsel if her income level is “at or below one

hundred twenty-five percent of the United States poverty level as defined by the




7
 After June 25, 2020, the new version of Iowa Code § 356.7 requires that sheriff's fees be
assessed and collected through separate civil actions, rather than as restitution or court debt.


                                                 16
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 17 of 102




most recently revised poverty income guidelines published by the United States

department of health and human services.” Iowa Code § 815.9(1)(a); see also

State v. Young, 863 N.W.2d 249, 281 (Iowa 2015). But a person who elects to

receive the assistance of counsel is then “required to reimburse the state for the

total cost of legal assistance,” including “not only the expense of the public

defender or an appointed attorney, but also transcripts, witness fees, expenses,

and any other goods or services required by law to be provided to an indigent

person entitled to an appointed attorney.” Iowa Code § 815.9(3).

      ANSWER:

      Para. 29 is legal argument and does not require a reply.

      30.   A person who accepts the services of appointed counsel must

typically complete a financial affidavit.    Iowa’s Rules of Criminal Procedure

provide a standard form for this purpose: the Financial Affidavit and Application

for Appointment of Counsel. See Iowa R. Civ. P. 2.32-Form 1. The form, which

defendants are required to sign, states: “I understand I may be required to repay

the state for all or part of my attorney fees and costs, I may be required to sign a

wage assignment, and I must report any changes in the information submitted

on this financial affidavit. I promise under penalty of perjury that the statements

I make in this application are true, and that I am unable to pay for an attorney

to represent me.” Id.

      ANSWER:

      Para. 30 is legal argument and does not require a reply.




                                        17
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 18 of 102




      31.   There are significant differences between how urban and rural

defendants in Iowa experience appointed counsel fee debt. In urban counties,

people needing appointed counsel are often represented by public defenders, who

tend to charge a minimal amount for their services, and their court debt is

typically collected by county attorneys, who do not charge fees for collection. But

low- income people living in rural counties outside the jurisdiction of Iowa’s

public defender’s offices are represented by contract attorneys, who almost

always submit significantly higher fee petitions than their public defender

counterparts.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations of

para. 31. To the extent a response is needed, Defendant denies the allegations of

this paragraph. Defendant denies each use of the terms “debt,” “debt collection,”

or “debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      32.   Because the higher costs of the contract attorneys’ services are then

passed onto their clients, criminal defendants in rural counties are more likely

to owe significant debt in appointed counsel fees than defendants in urban

counties. Court debt in rural counties is also more likely to be assigned to

Linebarger for collection rather than to county attorneys. These debtors must

then pay additional collection fees to Linebarger. As a result, people in rural

counties tend to be saddled with significantly higher debt—in both appointed




                                        18
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 19 of 102




counsel fees and collection fees—than similarly-situated people in urban

counties.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations of

para. 32. To the extent a further response is needed, Defendant denies the

allegations of this paragraph. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

      33.   Defendants are commonly billed for appointed counsel fees

regardless of the outcome of the case. If a criminal defendant is convicted of or

pleads guilty to the underlying charge, the court “shall order the payment of such

amounts as restitution, to the extent to which the person is reasonably able to

pay, or order the performance of community service in lieu of such payments.”

Iowa Code § 815.9(5); see also id. § 910.2(1)(a)(2).

      ANSWER:

      Para. 33 is legal argument and does not require a reply.

      34.   If the defendant is acquitted, or if the charge is dismissed, she may

still be required to reimburse the state for the cost of her appointed counsel “to

the extent the person is reasonably able to pay, after an inquiry which includes

notice and reasonable opportunity to be heard.” Iowa Code § 815.9(6). If the

defendant fails to pay the debt, the court may enter a judgment, which the state



                                         19
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 20 of 102




can then enforce against the defendant “in the same manner as a civil judgment.”

Id. § 815.9(7). Under Iowa law, civil judgments “requiring the payment of money

. . . are to be enforced by execution.” Id. § 626.1.

      ANSWER:

      Para. 34 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      35.    If a defendant was not convicted of the underlying charge, the state

may not lawfully bring contempt proceedings against her for nonpayment of

appointed counsel fees.     State v. Sluyter, 763 N.W.2d 575, 582 (Iowa 2009);

LaRue v. Burns, 268 N.W.2d 639, 641 (Iowa 1978).

      ANSWER:

      Para. 35 is legal argument and does not require a reply.

      36.    Generally speaking, the amount of counsel fees is rarely known at

the time of sentencing or other disposition of a case. This is because there are

several steps before the possible amount of appointed counsel fees becomes a

sum certain.    See generally Iowa Admin. Code (“IAC”) r. 493-12.           First, the

appointed counsel must file a claim. IAC r. 493-12.2. This is almost never done

before sentencing or disposition, because counsel is still working and accruing

fees. Next, the State Public Defender (SPD) may approve or deny the claim in

whole or in part. Id. Disputes between appointed counsel and SPD may in rare



                                          20
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 21 of 102




circumstances be subject to administrative appeal and court review. IAC r. 493-

12.9. Once the claim is actually paid, it is the longstanding practice of the SPD

to send a list itemized by case to each county once per month, showing what was

actually paid out in claims to appointed counsel.          Clerks then input these

amounts, provided there is a valid court order assessing the debt to the

defendant and the amounts paid by the SPD are not limited by any ability-to-pay

restrictions set out by court order.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 36. To the extent a response is needed, Defendant denies the allegations

of this paragraph. Defendant denies each use of the terms “debt,” “debt collection,”

or “debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      3) Collection of court debt is historically and traditionally a
         government function

      37.    Court debt in Iowa is “owed and payable to the clerk of the district

court.” Iowa Code § 602.8107(2). By statute, the clerk of each court has the

duty to collect fines, court costs, and fees and remit the money to the appropriate

governmental entity. See id. § 602.8106.

      ANSWER:

      Para. 37 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees


                                          21
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 22 of 102




are not “debt” as Plaintiffs assert.

      38.    Historically, the collection of delinquent court debt in Iowa was

exclusively and traditionally the province of the government, although the

specific entities and agencies engaged in collection have varied over time. In

1991, with the passage of the Collection of Delinquent Criminal Fines and Court

Costs Act, county attorneys were authorized to collect delinquent court debt.

County attorneys retained 35% of what they collected, with the remainder going

to the state general fund. H.F. 697, 74th Gen. Assemb. (Iowa 1991).

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 38. To the extent a response is needed, Defendant denies the allegations

of this paragraph. Defendant denies each use of the terms “debt,” “debt collection,”

or “debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      39.    In 1993, the legislature passed the OWI Fine Increase, Mandatory

Minimum Fines, and Community Service Act, which “shifted some of the

responsibilities for the collection of delinquent fines, fees, and penalties to the

Clerks of District Court” and “allowed the Department of Revenue” (IDR) to collect

delinquent court debt that was not being collected by county attorneys. S.F. 370,

75th Gen. Assemb. (Iowa 1993). While the law “added private attorneys to the

list of persons county attorneys could contract with for collection services,”

governmental agencies retained primary control over collection of court debt. See



                                        22
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 23 of 102




id. at 3–4. In 1995, authority was given to the Centralized Collection Unit (CCU)

of IDR to issue levies against the accounts of people in debt to the state. H.F.

549, 76th Gen. Assemb. (Iowa 1995).

      ANSWER:

      Para. 39 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      40.    In 2010, in response to a judicial funding crisis during the last

recession, the Iowa Legislature instituted an aggressive debt collection program

in the form of new legislation. S.F. 2383, Iowa 83rd Gen. Assemb. (Iowa 2010).

Under the new law, referral of debt to CCU after 30 days of delinquency became

mandatory rather than discretionary.           Iowa Code § 364.22B.     Although not

provided by statute or rule, CCU by fiat charged a 10% collection fee on top of

the underlying debt. In counties where the county attorney had elected to serve

as a court debt collector, CCU was then mandated to assign the debt to the

county attorney after 60 days if the debtor’s account had not been placed into a

payment plan. Also, for the first time, the new law mandated that the CCU assign

delinquent debt in counties not served by county attorney collection to a private

collection agency after 365 days delinquency.         In December 2010, the Iowa

Judicial Branch entered into a contract with Linebarger permitting the firm to

collect 25% of the balance owed as a fee.




                                          23
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 24 of 102




      ANSWER:

      Para. 40 contains legal argument that does not require a reply.

Defendant admits that it entered into a contract with the Iowa Judicial Branch;

however, pursuant to its terms, its fees are paid monthly by the Iowa Judicial

Branch. To the extent a further response is needed, Defendant denies the

remaining allegations of this paragraph. Defendant denies each use of the terms

“debt,” “debt collection,” or “debt collector” to the extent they are used as legal

terms of art because government fines and legally imposed fees are not “debt” as

Plaintiffs assert.

      41.    After a few more legislative changes changing the order of priority

for assigning debt to the CCU, Linebarger, and the county attorneys, the law

changed in 2015 by removing CCU from the collection process entirely. S.F. 510,

86th Gen. Assemb. (Iowa 2015). This bill also provided that Linebarger would be

assigned debt from all 99 counties in Iowa.        In counties where the county

attorney had elected to collect court debt, Linebarger would then have to refer

cases if the debtor had not entered a payment plan within 60 days of assignment

to Linebarger.

      ANSWER:

      Para. 41 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and




                                         24
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 25 of 102




legally imposed fees are not “debt” as Plaintiffs assert.

      42.    In 2016, the delinquency collection system was simplified further to

allow for two possible options for collection once court debt becomes delinquent.

S.F. 2316, 86th Gen. Assemb. (Iowa 2016).          In counties where the county

attorney has elected to collect court debt, debt is assigned directly to the county

attorney after delinquency.    In other counties, delinquent court debt is sent

directly to the private collection designee, Linebarger. Iowa Code § 602.8107.

That system essentially remained the same over the next four years.

      ANSWER:

      Para. 42 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      43.    Under the 2016 law, which remains in effect today, court debt in

roughly one third of Iowa counties—including Delaware, Des Moines, Humboldt,

and Jasper Counties—that has not been paid within 30 days of disposition and

is not subject to a court-ordered installment plan is deemed delinquent and

assigned by the clerk to Linebarger to collect. See Iowa Code § 602.8107(3);

Exhibit 1 at 13. In other counties, the debt is assigned to the county attorney

for collection. See Iowa Code § 602.8107(2)(d).

      ANSWER:



                                         25
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 26 of 102




      Para. 43 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      44.    On June 25, 2020, Governor Kim Reynolds signed into law Senate

File 457, which makes sweeping changes to the imposition and collection of court

debt in Iowa. Under the new law, starting January 1, 2021, court debt that

would have been assigned to Linebarger for collection will now once again be

collected by IDR. See 2020 Ia. Legis. Serv. S.F. 457 at Sec. 87.

      ANSWER:

      Para. 44 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

         4) Linebarger’s contract with the Iowa Judicial Branch

      45.    Since 2010, Iowa law has required counties to assign delinquent

court debt for collection to a “private collection designee.”         Iowa Code §

602.8107(3). Pursuant to that statutory authority, in 2010 Linebarger entered

into an exclusive Court Debt Collection Contract with the Iowa Judicial Branch

to act as the sole private collection designee collecting court debt allegedly owed



                                         26
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 27 of 102




to the State of Iowa. See Exhibit 1. This contract has been continually renewed

on a month-to- month basis and will likely remain in effect through December

2020.

        ANSWER:

        Para. 45 contains legal argument that does not require a reply. Defendant

admits that it entered into a Court Debt Collection Contract, but denies that its

terms provided for renewal on a month-to-month basis before 2015. Further,

Defendant lacks sufficient information to admit or deny how long the agreement

may remain in effect. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

        46.   The contract incorporates two bidding documents: the State’s Court

Debt Collection Services Provided by Law Firms Request for Proposal, RFP No.

2010-10, and Linebarger’s proposal in response to that RFP. Exhibit 1 at 1.

        ANSWER:

        Defendant admits the allegations of para. 46.

        47.   The contract expressly requires that Linebarger “comply with all

applicable federal, state, and local laws, rules, ordinances, regulations, and

orders when performing services under this contract.” Exhibit 1 at 9.

        ANSWER:

        Defendant admits the allegations of para. 47.




                                         27
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 28 of 102




      48.    The contract provides for the assignment of court debt to Linebarger

for collection. See Exhibit 1 at 13-14. The contract expressly states: “If during

the collection of an assigned debt, Linebarger is not satisfied that the debtor owes

the debt or if the debtor disputes the amount owed, Judicial will attempt to verify

promptly the liability and provide that information to Linebarger. During this

verification period, Linebarger may suspend any active collection activity on that

account.” Id. at 14.

      ANSWER:

      Defendant admits the contract provides for the placement of certain debts

owed to the Iowa Judicial Branch and that paragraph 5.2 of the contract is quoted

in the allegations of para. 48.        To the extent a further response is needed,

Defendant denies the remaining allegations of this paragraph. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      49.    The contract provides that the Judicial Branch will pay Linebarger a

“collection fee of 25% on the amount of Assigned Court Debt that Judicial

actually received during the prior month.” Exhibit 1 at 2, 15. This fee “will be

added to the Assigned Court Debt,” meaning Linebarger adds its collection fee to

the underlying debt it collects from debtors such as Plaintiffs. Id. at 15.

      ANSWER:

      Defendant admits that this paragraph quotes a portion of Exhibit 1.




                                           28
      Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 29 of 102




Defendant denies the allegations of para. 49 in that, pursuant to the terms of its

contract, its fees are paid monthly by the Iowa Judicial Branch. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert. Defendant admits that the language in quotes

can be found in the document but denies the quotes provide the full context

and meaning of the document.

        50.   The contract provides that “because Linebarger is trying to collect

on debts owed to the State of Iowa, Judicial will waive any filing fees for collection

activities filed in Iowa courts.” Exhibit 1 at 15.

        ANSWER:

        Defendant admits paragraph quotes a portion of the document. Defendant

denies each use of the terms “debt,” “debt collection,” or “debt collector” to the

extent they are used as legal terms of art because government fines and legally

imposed fees are not “debt” as Plaintiffs assert.       Defendant admits that the

language in quotes can be found in the document but denies the quotes provide

the full context and meaning of the document.

 B.      Brooke Champagne’s Experience

        51.   Brooke Champagne is 45 years old. She grew up in Iowa and

currently lives in Des Moines, where she works full time in a Hy-Vee grocery store

deli earning about $14 an hour. In addition to working at the deli, where she is

in charge of ordering and cutting specialty cheeses, Ms. Champagne is currently



                                          29
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 30 of 102




enrolled in the Cheese Specialist Program at Hy-Vee University and has

completed the first of three training levels. After finishing all three levels, she

will be eligible to take a final exam to earn her Certified Cheese Professional

credential. Before working at Hy-Vee, in 2015 Ms. Champagne earned her

diploma for microcomputer applications and information technology from Indian

Hills Community College.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 51. To the extent a further response is needed, Defendant denies the

allegations of this paragraph.

      52.   Ms. Champagne, who suffered from alcohol and substance abuse in

the past, has worked hard to get her life back on track. She is in recovery and

has been sober for more than 620 days. Since being discharged from an in-

patient treatment program in November 2019, she has lived at a recovery house

with six other women, where she continues to strive towards a healthy lifestyle.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 52. To the extent a further response is needed, Defendant denies the

allegations of this paragraph.

      53.   Ms. Champagne accrued court debt in relation to several minor

offenses she committed in the past while under the influence of drugs and

alcohol.    Due to chronic substance abuse, time in jail, poverty, and




                                        30
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 31 of 102




homelessness, she was unable to make payments for a long period of time.

During the past several months, however, Ms. Champagne has faithfully made

regular payments to the state of Iowa towards the debts Linebarger is collecting,

as well as other court debt.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 53. To the extent a further response is needed, Defendant denies the

allegations of this paragraph. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

      1) Collection of debt related to 2013 Jasper County Case

      54.    On October 4, 2013, in Jasper County, Iowa, Ms. Champagne was

walking down the street by herself when a police officer stopped her, asked for

her information, and detained her. Although she passed a breathalyzer, she was

arrested    and   charged   with   “simulated   public   intoxication,”   a   simple

misdemeanor and a violation of Iowa Code § 123.46 (Case No. SMAC011891).

Because she could not afford an attorney, she accepted the services of court-

appointed contract counsel Jane Odland.         Exhibit 2.    The Application for

Appointment of Counsel form that Ms. Champagne signed states: “I understand

I may be required to repay the State for my attorney fees and costs[].” Exhibit 3.

      ANSWER:




                                        31
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 32 of 102




       Defendant lacks information sufficient to admit or deny the allegations

of para. 54 except that Defendant admits that Plaintiffs are correctly quoting

the Application for Appointment of Counsel form.

       55.     On December 18, 2013, Ms. Champagne entered a guilty plea.

Exhibit 4. She was sentenced to pay a $100 fine plus an additional $155 in court

costs, fees, and surcharges, for a total of $255. Exhibit 5.8

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations

except that Defendant admits that a negotiated/voluntary guilty plea was

adjudicated in Ms. Champagne’s case on or around December 18, 2013.

       56.     On January 23, 2014, Ms. Champagne’s court debt was designated

as “past due” and sent to CCU / IDR. Exhibit 2. CCU added a collection fee of

$3.17. Exhibit 6.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations

of para. 56. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

       57.     On January 28, 2014, an indigent defense claim form was filed in

Ms. Champagne’s case, and a charge of $138 for appointed counsel fees was

added to her court debt, bringing her total debt for this case to $396.17. Exhibit


8
 The Iowa Courts Online docket shows that the additional charges include $60 in court costs, a $40
court reporter fee, $20 sheriff’s fee, and $35 state surcharge. Exhibit 6.


                                                32
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 33 of 102




6.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations

of para. 57. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

       58.   Ms. Champagne began making payments towards this court debt in

November 2014. By February 8, 2015, she had paid $85, with $311.17

remaining. Exhibit 6. On February 15, 2015, the state assigned her outstanding

debt to Linebarger for collection.   Exhibit 2.   Linebarger then added a 25%

collection fee of $77.79, bringing Ms. Champagne’s debt back up to $388.96.

She made a $25 payment in March 2015, leaving $363.96. Exhibit 6.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations

of para. 58. To the extent a further response is needed, Defendant denies the

allegations of this paragraph. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

       59.   Ms. Champagne has received several collection letters from

Linebarger related to the 2013 Jasper County debt. Most recently, on September

16, 2019, Ms. Champagne received a letter from Linebarger with the number




                                        33
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 34 of 102




39442337. This letter states: “WARNING – OUTSTANDING COURT FEES AND

FINES . . . . Court records indicate that the Court has entered an order against

you, and you have unpaid court fees and fines . . . as listed below.” Exhibit 7

(emphasis in original).

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 59 except that Defendant admits this paragraph quotes a portion of

the letter dated September 16, 2019. To the extent a further response is needed,

Defendant denies the remaining allegations of this paragraph. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert. Defendant admits that the language in quotes

can be found in the letter but denies the quotes provide the full context and

meaning of the letter.

      60.      The letter does not itemize the debt or Linebarger’s collection fee,

stating only that the “amount due” related to the 2013 Jasper County case is

$363.96. Id.

      ANSWER:

      Defendant denies the allegations of para. 60. It is Defendant’s practice

to provide a line item for each offense included in its letters. (See e.g., Exhibit

20 to the Complaint.) No further itemization is required because the court fees

and fines are not “debt.” Defendant denies each use of the terms “debt,” “debt




                                          34
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 35 of 102




collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

      61.   The letter further states, “You have failed to respond to our

previous correspondence,” and instructs Ms. Champagne to “return your

payment in the amount of $363.96 . . . immediately.” Id. (emphasis in original).

The letter warns that “[u]ntil the Court receives full payment,” the “State and its

Courts” can bring “enforcement actions” including “contempt of court

proceedings” and “driver [sic] license revocation.” Id.

      ANSWER:

      Defendant denies the allegations of para. 61 in that it does not provide

the full context of the letter, which also states that the case will remain active

until the Court receives full payment “or appropriate contact.” Defendant

admits that the language in quotes can be found in the letter but denies the

quotes provide the full context and meaning of the letter.

      62.   The letter does not include any language stating that Linebarger is

attempting to collect a “debt” or that any information obtained will be used for

that purpose.

      ANSWER:

      Defendant denies the allegations of para. 62 in that the letter discloses

that Defendant contracted with the Judicial Branch to assist in resolving the

listed cases, and that the recipient of the letter has unpaid court fees and fines.




                                        35
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 36 of 102




The court fees and fines are not “debt.” Defendant denies each use of the terms

“debt,” “debt collection,” or “debt collector” to the extent they are used as legal

terms of art because government fines and legally imposed fees are not “debt” as

Plaintiffs assert.

      63.    Ms. Champagne has paid $210 towards the 2013 Jasper County

debt, including $100 since receiving the September 16, 2019 letter. Exhibit 6.

      ANSWER:

      Defendant lacks information sufficient to admit or deny that allegations

of para. 63. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      2) Collection of debt related to 2015 Humboldt County case

      64.    On September 4, 2015, in Humboldt County, Ms. Champagne was

charged with disorderly conduct, a simple misdemeanor in violation of Iowa Code

§ 664A.7(5), and violating a no-contact or protective order, a simple misdemeanor

in violation of Iowa Code § 723.4(2) (Case No. SMCR009978). These charges

arose from a phone call she made to her mother from jail. Because she could

not afford an attorney, she accepted the services of court-appointed contract

counsel Daniel Feistner. Exhibit 8. The Application for Appointment of Counsel

that Ms. Champagne signed states: “I understand I may be required to repay the

State for all or part of any attorney fees and costs[].” Exhibit 9.

      ANSWER:




                                         36
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 37 of 102




       Defendant lacks information sufficient to admit or deny the allegations

of para. 64 except that Defendant admits that Plaintiffs are correctly quoting

the Application for Appointment of Counsel form.

       65.     On October 6, 2015, Ms. Champagne entered a guilty plea to the

protective order charge, and the State agreed to recommend that the court

dismiss the disorderly conduct charge. Exhibit 10.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations

of para. 65 except that Defendant admits that a written guilty plea was filed

in Ms. Champagne’s case on or around October 6, 2015.

       66.     On October 12, 2015, the Iowa District Court for Humboldt County

entered judgment in her case. The court sentenced Ms. Champagne to serve 48

hours in jail within 60 days of sentencing, with credit for time served, and to one

year of probation. The court’s sentencing order provided that Ms. Champagne

would “NOT be fined in this case” but that she “shall pay court appointed

attorney fees” and court costs. Exhibit 11. The order stated that she had “waived

any hearing on her ability to pay attorney fees in this matter.”                          Id.   Ms.

Champagne did not waive her right to an ability-to-pay assessment with respect

to any other costs or fees. The Iowa Courts Online docket shows that $60 in

                                           9
court costs was added to her debt.             Exhibit 12.



9
 In 2019, the Iowa Supreme Court reiterated the long-standing rule that district courts may not
order a criminal defendant to pay restitution for court costs or appointed counsel fees without first
determining that the defendant has the means to pay those costs. State v. Albright, 925 N.W.2d


                                                 37
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 38 of 102




       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations

of para. 66. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

       67.     On November 13, 2015, the outstanding debt Ms. Champagne owed

to the state was assigned to Linebarger for collection. Exhibit 8. On December

15, 2015, the SPD submitted an indigent defense claim form in the amount of

$226, indicating this amount had been approved and paid to Ms. Champagne’s

appointed counsel.          Id.    The appointed counsel fees were added to Ms.

Champagne’s court debt, bringing the total amount she owed to $286.00.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations

of para. 67. To the extent a further response is needed, Defendant denies the

allegations of this paragraph. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

       68.     January 25, 2016, the Humboldt County Attorney filed an



144, 159, 161-62 (Iowa 2019). Before Albright, however, as in Ms. Champagne’s case, courts
regularly sentenced defendants to pay costs and fees in amounts to be determined after sentencing
and without evaluating ability to pay, in spite of statutory language to the contrary and decades of
prior precedent. See e.g. State v. Haines, 360 N.W.2d 791 (Iowa 1985); Iowa Code § 910.2 (ability
to pay language first codified in 1982).


                                                38
       Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 39 of 102




application for mittimus to require Ms. Champagne to serve the remaining time

left in her 48-hour sentence. Exhibit 8. That same day, the Humboldt County

District Court issued an Order for Mittimus directing the clerk to issue a warrant

for her arrest.         The order stated: “Once the Defendant is apprehended, the

Defendant shall serve any time remaining on the Defendant’s mittimus, and shall

pay the Humboldt County Jail’s room and board cost of $50.00 per day.” The

order made no mention of any other costs. Exhibit 13.

          ANSWER:

          Defendant lacks information sufficient to admit or deny the allegations

of para. 68 except that Defendant admits that Plaintiffs properly quoted from

the Order reflected in Exhibit 13 to the Complaint.

          69.    On February 23, 2016, Ms. Champagne was arrested in Burlington

and taken to the Des Moines County Jail. The Humboldt County Sheriff then

transported her to Humboldt County Jail, where she was held overnight and

released the following day. The sheriff filed an Application for Room and Board

Fees requesting reimbursement of a $50 “room and board” charge for Ms.

Champagne’s one night in jail. Exhibit 8. On February 24, 2016, the court

issued an order approving the sheriff’s claim for reimbursement of the $50 room

and board charge and ordering the clerk to enter judgment against Ms.

Champagne for that amount. Exhibit 14; see Iowa Code § 356.7(1) (2019).10

          ANSWER:



10
     See ¶ 28, above.


                                           39
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 40 of 102




      Defendant lacks information sufficient to admit or deny the allegations

of para. 69 except that Defendant admits that the court issued the order

approving reimbursement of $50.00 as reflected in Exhibit 14 to the Complaint.

      70.   The sheriff also submitted a return of service requesting payment of

$474.70 for the cost of transporting Ms. Champagne to Humboldt County Jail.

Exhibit 15. There is no record of the court approving this claim, and the court

never entered a judgment against Ms. Champagne requiring her to pay the

transportation costs. Exhibit 8. Nonetheless, the Iowa Courts Online docket

shows that on February 23, 2016, a fee of $474.70 was added to Ms.

Champagne’s court debt. Id.; Exhibit 12.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 70. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      71.   The docket also shows that on February 24, 2016, the Humboldt

County Sheriff filed a Return of Mittimus, and an additional $15 fee appeared on

the docket. Exhibit 8; Exhibit 12. As with the transportation costs, the court

did not enter a judgment requiring Ms. Champagne to pay the fee. Id. The

addition of the transportation and mittimus fees brought Ms. Champagne’s total

alleged court debt for this case to $825.70, to which Linebarger added a 25%




                                        40
      Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 41 of 102




collection fee of $206.43.11

        ANSWER:

        Defendant lacks information sufficient to admit or deny the allegations

of para. 71. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

        72.   Ms. Champagne has received numerous letters from Linebarger

related to the 2015 Humboldt County debt.                  On September 16, 2019, Ms.

Champagne received a letter from Linebarger with the number 40860109. This

letter states: “WARNING – OUTSTANDING COURT FEES AND FINES . . . . Court

records indicate that the Court has entered an order against you, and you have

unpaid court fees and fines . . . as listed below.” Exhibit 16.

        ANSWER:

        Defendant lacks information sufficient to admit or deny the allegations

of para. 72 except that Defendant admits this paragraph quotes a portion of

the letter dated September 16, 2019. Defendant denies each use of the terms

“debt,” “debt collection,” or “debt collector” to the extent they are used as legal

terms of art because government fines and legally imposed fees are not “debt” as

Plaintiffs assert. Defendant admits that the language in quotes can be found

in the letter but denies the quotes provide the full context and meaning of the



 11
   Linebarger’s 25% fee consists of four separate charges: $18.75 (25% of the $60 court costs and
 $15 mittimus fee), $56.50 (25% of the $226 counsel fees); $118.68 (approx. 25% of the $474.70
 sheriff’s transport fees); and $12.50 (25% of the $50 room and board fee). Exhibit 12.


                                               41
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 42 of 102




letter.

          73.   The letter does not itemize the debt or Linebarger’s collection fee,

stating only that the “amount due” related to the 2015 Humboldt County case is

$1,032.13. That amount includes the $474.70 transportation fee and the $15

mittimus fee even though Ms. Champagne does not legally owe those debts

because the court never entered a judgment imposing those fees.

          ANSWER:

          Para. 73 contains legal argument that does not require a reply. Defendant

denies the allegations of para. 73 in that it is Defendant’s practice to provide

a line item for each offense included in its letters. (See e.g., Exhibit 20 to the

Complaint.) No further itemization is required because the court fees and fines

are not “debt.” Defendant denies each use of the terms “debt,” “debt collection,”

or “debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

Defendant lacks information sufficient to admit or deny the remaining factual

allegations of para. 73.

          74.   The letter further states, “You have failed to respond to our

previous correspondence,” and instructs Ms. Champagne to “return your

payment in the amount of $1,032.13 . . . immediately.”             Id. (emphasis in

original). The letter warns that “[u]ntil the Court receives full payment,” the

“State and its Courts” can bring “enforcement actions” including “contempt of

court proceedings” and “driver [sic] license revocation.” Id.




                                          42
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 43 of 102




      ANSWER:

      Defendant denies the allegations of para. 74 in that it does not provide

the full context of the letter, which also states that the case will remain active

until the Court receives full payment “or appropriate contact.”

      75.    The letter does not include any language stating that Linebarger is

attempting to collect a “debt” or that any information obtained will be used for

that purpose.

      ANSWER:

      Defendant denies the allegations of para. 75 in that the letter discloses

that Defendant contracted with the Judicial Branch to assist in resolving the

listed cases, and that the recipient of the letter has unpaid court fees and fines.

The court fees and fines are not “debt.” Defendant denies each use of the terms

“debt,” “debt collection,” or “debt collector” to the extent they are used as legal

terms of art because government fines and legally imposed fees are not “debt” as

Plaintiffs assert.

      76.    Ms. Champagne has paid $200 towards this 2015 Humboldt County

debt, and some of her payments have been allocated towards the collection fee

Linebarger added to the sheriff’s transportation fees. Exhibit 12.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 76. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because




                                        43
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 44 of 102




government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      3) Collection of debt related to 2016 Des Moines County Case

      77.      On January 19, 2016, in Des Moines County, Ms. Champagne was

charged with theft in the fifth degree for allegedly taking a coffee pot and some

light bulbs valued at $30 from her hotel room, a simple misdemeanor in violation

of Iowa Code § 714.2(5) (Case No. SMSM038780). Because she could not afford

an attorney, she accepted the services of court-appointed contract attorney

Shane Wiley.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 77.

      78.      On February 19, 2016, Ms. Champagne entered a guilty plea.

Exhibit 17.     She was sentenced to 30 days in jail, with all but five days

suspended, and to one year of unsupervised probation, and ordered to pay a $65

fine, $60 in court costs, a Law Enforcement Initiative Surcharge of $125, plus

additional surcharges and indigent defense fees in an amount to be assessed

later. Id. The sentencing order did not include any finding of ability to pay. Id.

The Iowa Courts Online docket shows that a surcharge of $22.75 was added,

bringing her debt for this case to $272.75. Exhibit 18.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 78 except that Ms. Champagne pled guilty. Defendant denies each use




                                        44
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 45 of 102




of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      79.    On March 22, 2016, Ms. Champagne’s debt was assigned to

Linebarger for collection. Exhibit 19. On April 1, 2016, an indigent defense

claim form was filed in her case, and counsel fees and costs of $108.49 were

added to her debt, bringing the total court debt for this case to $381.24. Id.

Exhibit 18. Linebarger added a 25% collection fee of $95.31. Id.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 79. To the extent a further response is needed, Defendant denies the

allegations of this paragraph. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

      80.    On September 16, 2019, Ms. Champagne received a letter from

Linebarger with the number 42514743.             This letter states: “WARNING –

OUTSTANDING COURT FEES AND FINES…….Court records indicate that the

Court has entered an order against you, and you have unpaid court fees and

fines as listed below.” Exhibit 20 (emphasis in original).

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations




                                          45
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 46 of 102




of para. 80 except that Defendant admits that this paragraph quotes a portion

of the letter dated September 16, 2019. Defendant admits that the language

in quotes can be found in the letter but denies the quotes provide the full context

and meaning of the letter.

      81.    The letter does not itemize the debt or Linebarger’s collection fee,

stating only that the “amount due” related to the 2016 Des Moines County theft

case is $476.55. Id.

      ANSWER:

      Defendant denies the allegations of para. 81.         It is Defendant’s practice

to provide a line item for each offense included in its letters as it did here. No

further itemization is required because the court fees and fines are not “debt.”

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      82.    The letter further states, “You have failed to respond to our

previous correspondence,” and instructs Ms. Champagne to “return your

payment in the amount of $476.55 . . . immediately.” Id. (emphasis in original).

The letter warns that “[u]ntil the Court receives full payment,” the “State and its

Courts” can bring “enforcement actions” including “contempt of court

proceedings” and “driver [sic] license revocation.” Id.

      ANSWER:

      Defendant denies the allegations of para. 82 in that it does not provide




                                         46
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 47 of 102




the full context of the letter, which also states that the case will remain active

until the Court receives full payment “or appropriate contact.”

      83.     The letter does not include language stating that Linebarger is

attempting to collect a “debt” or that any information obtained will be used for

that purpose. Id.

      ANSWER:

      Defendant denies the allegations of para. 83 in that the letter discloses

that Defendant contracted with the Judicial Branch to assist in resolving the

listed cases, and that the recipient of the letter has unpaid court fees and fines.

The court fees and fines are not “debt.” Defendant denies each use of the terms

“debt,” “debt collection,” or “debt collector” to the extent they are used as legal

terms of art because government fines and legally imposed fees are not “debt” as

Plaintiffs assert.

      84.     Ms. Champagne has paid $150 towards this debt since receiving the

September 2019 letter, and she and continues to make regular payments.

Exhibit 18.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 84. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      4) Ms. Champagne’s finances and fear of Linebarger’s threats




                                        47
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 48 of 102




      85.   When Ms. Champagne received the debt collection letters from

Linebarger, she was anxious and fearful. Having a law firm coming after her for

these debts was scary and overwhelming. Because she could not afford to pay

the debt, she feared that she would be held in contempt of court and jailed. In

addition, if her driver’s license were revoked, as Linebarger threatened could

happen if she was unable to pay, Ms. Champagne would have to take the bus

across town to work, which would require her to change her work schedule and

threaten her livelihood.

      ANSWER:

      Defendant lacks sufficient information to admit or deny the allegations of

para. 85. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      86.   Now that she is employed and has been sober for well over a year,

Ms. Champagne has been making monthly payments to the state of Iowa towards

her court debt over the past several months, including towards debts Linebarger

is collecting. Because she can’t afford to make a payment toward every fine every

month, Ms. Champagne pays $50 towards one or two each month on a rotating

basis. She also makes payments towards other court debt Linebarger is not

collecting, for a total of about $200 each month. Ms. Champagne considers

acknowledging responsibility for her debt—and working hard to pay it off—an

important part of her program of recovery. In addition to these payments, Ms.




                                        48
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 49 of 102




Champagne pays rent and bills for her student loans, car loan, and car

insurance.

       ANSWER:

       Defendant lacks sufficient information to admit or deny the allegations of

para. 86. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

C.     Marico Thomas’s Experience

       87.   Marico Thomas is 36 years old. He has lived in Iowa since 2002 and

currently lives in Cedar Rapids with his wife and four children.

       ANSWER:

       Defendant lacks sufficient information to admit or deny the allegations of

para. 87.

       88.   Since approximately March 2020, Mr. Thomas has worked full-time

as a CNC machine operator at the Paladin Attachments facility in Delhi, where

attachment tools are manufactured. Before getting that job, Mr. Thomas worked

as a temporary laborer with Ace Concrete Cutting.

       ANSWER:

       Defendant lacks sufficient information to admit or deny the allegations of

para. 88.

       1) Mr. Thomas’s 2016 Delaware County case

       89.   On August 4, 2016, in Delaware County, Iowa, Mr. Thomas got into

a fist fight with a man at a nightclub after the man verbally harassed him and


                                        49
      Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 50 of 102




shoved him. Mr. Thomas was charged with “assault causing bodily injury or

mental illness,” a serious misdemeanor (Iowa Code § 708.2(2)) (Case No.

SRCR011435). He was also charged with three simple misdemeanors (Case No.

SMCR011436):

        • Count 1: disorderly conduct (Iowa Code § 723.4(1));

        • Count 2: criminal mischief fifth degree (Iowa Code § 716.6(2));

        •   Count 3: assault with no aggravating factors such as bodily injury or
            the intent to cause injury (Iowa Code § 708.2(6)).

        ANSWER:

        Defendant lacks sufficient information to admit or deny the allegations of

para. 89.

        90.    Because Mr. Thomas could not afford an attorney, he accepted the

services of court-appointed contract attorney Daniel Swift. The Application for

Appointment of Counsel that Mr. Thomas signed states: “I understand I may be

required to repay the State for all or part of any attorney fees and costs[].” Exhibit

21.

        ANSWER:

        Defendant lacks information sufficient to admit or deny the allegations

of para. 90 except that Defendant admits that Plaintiffs are correctly quoting

the Application for Appointment of Counsel form.

        91.    On February 1, 2017, Mr. Thomas pled guilty to the disorderly

conduct charge, Count 1 of Case No. SMCR011436, and the District Court for




                                         50
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 51 of 102




Delaware      County      dismissed       the    two    remaining       counts     in    Case        No.

SMCR011436. Exhibit 22; Exhibit 23; Exhibit 24.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations of

para. 91.

       92.     The court also dismissed Case No. SRCR011435, the serious

misdemeanor assault charge, but ruled that Mr. Thomas must pay court costs

and appointed counsel fees. Exhibit 25; Exhibit 26. The court expressly ordered

that Mr. Thomas’ appointed counsel fees for Case No. SRCR011435 were not to

exceed $600. Exhibit 27; Exhibit 26 (ordering Mr. Thomas to pay “court-

appointed attorney fees in the amount of $600 or the amount actually submitted

by the State Public Defender’s office, whichever is less”).12 The docket indicates

that the clerk assessed Mr. Thomas a $600 charge for counsel fees. Exhibit 27.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations of

para. 92.

       93.     Sometime after the disposition of the case, the SPD submitted a list

of paid attorney fee claims to the Delaware County clerk. Exhibit 28. This list

shows that the SPD paid counsel in this case $708 for hourly fees, and $27.18

in expenses.

       ANSWER:


12
  Mr. Thomas does not recall the court inquiring into his ability to pay $600 in appointed counsel
fees.


                                                 51
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 52 of 102




       Defendant lacks information sufficient to admit or deny the allegations of

para. 93.

       94.     At some point—despite the court’s order that Mr. Thomas’s indigent

defense fees for Case No. SRCR011435 were “not to exceed $600”—additional

charges were assessed in the amounts of $27.18 and $84.00, bringing Mr.

Thomas’s total debt for appointed counsel fees to $711.18 and his total court

debt for the case to $811.18.13 Exhibit 29. This amount matched neither the

SPD total of $735.18 nor the court’s limit of $600.

       ANSWER:

       Defendant lacks information sufficient to admit or deny the allegations of

para. 94. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government

fines and legally imposed fees are not “debt” as Plaintiffs assert.

       95.     On April 4, 2017, Mr. Thomas’s debt was assigned to Linebarger for

collection. Linebarger added a 25% fee of $202.80 to the underlying debt,

bringing the total amount allegedly owed to $1,013.98.                14


       ANSWER

       Defendant lacks sufficient information to admit or deny the allegations of

para. 95. To the extent a further response is needed, Defendant denies the



13
   On May 28, 2020, after Mr. Thomas’s counsel inquired about the additional $111.18 in appointed
counsel fees and costs, a clerk for the Delaware District Court removed the charges from Mr. Thomas’s
court debt, leaving him with $902.80 in alleged court debt.
14
   This fee was added in two separate charges: $46 (25% of $184) and $156.80 (25% of $627.20).
Exhibit 29.


                                                 52
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 53 of 102




allegations of this paragraph. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

      2) Linebarger’s collection of Mr. Thomas’s debt

      96.   Mr. Thomas first began receiving letters and phone calls from

Linebarger related to the 2016 Delaware County debt in April 2017. He was

surprised. He did not understand why Linebarger was insisting that he owed so

much money—at that time, over $1,300 for three cases including this one. He

was unemployed at the time, and he already owed a significant amount of child

support each month.

      ANSWER:

      Defendant lacks sufficient information to admit or deny the allegations of

para. 96. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government

fines and legally imposed fees are not “debt” as Plaintiffs assert.

      97.   Mr. Thomas contacted the lawyer who had represented him in his

2016 criminal case to ask about the debt. The lawyer explained that Mr. Thomas

was required to reimburse the state for the lawyer’s services. That was the first

time Mr. Thomas understood that he was responsible for paying for the lawyer

who had been appointed for him because he could not afford one.

      ANSWER:




                                        53
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 54 of 102




      Defendant lacks sufficient information to admit or deny the allegations of

para. 97. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government

fines and legally imposed fees are not “debt” as Plaintiffs assert.

      98.   Mr. Thomas also called the Delaware County District Court clerk’s

office. He explained that he was unemployed and could not afford to pay the

debt. The clerk responded that there was nothing the court could do because

the debt had been sent to Linebarger and it was out of the court’s hands. The

clerk gave him an email address for Linebarger.

      ANSWER:

      Defendant lacks sufficient information to admit or deny the allegations of

para. 98. Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government

fines and legally imposed fees are not “debt” as Plaintiffs assert.

      99.   Mr. Thomas sent an email to Linebarger. In the email, which is

attached as Exhibit 30, he explained that he had received “a letter stating that I

owe collection from a case that I’ve beat because of court cost”; that the letter

stated he owed “over 1300 dollars”; and that he was unemployed and that there

was “no way I can just cough up that kind of money.” Mr. Thomas also wrote

that he “was provided a public attorney because I couldn’t afford one and still I

was never warned that I’ll be asking [sic] to pay over 1300 dollars.” Exhibit 30.

Finally, he wrote that he wanted to contest the charges “because the letter states




                                        54
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 55 of 102




that my driver license could be in jeopardy and again I’m unemployed with 4 kids

I need my drivers license to seek employment to provide for my family.”         Id.

Linebarger did not respond to the email.

      ANSWER:

      Defendant denies the allegations of para. 99: Exhibit 30 appears to be a

“Note” written on an Apple device, not an email to any recipient.

      100. Linebarger’s letters became increasingly threatening over time. For

example, on October 11, 2019, Mr. Thomas received a letter from Linebarger with

the number 44018405. This letter states: “WARNING – OUTSTANDING COURT

FEES AND FINES . . . . Court records indicate that the Court has entered an

order against you, and you have unpaid court fees and fines . . . as listed below.”

Exhibit 31 (emphasis in original).

      ANSWER:

      Defendant denies the allegations of para. 100 regarding any letters being

threatening in nature. Defendant lacks information sufficient to admit or deny the

remaining allegations as Exhibit 31 is not attached to the Complaint. To the extent

a further response is needed, Defendant denies the allegations of this paragraph.

      101. The letter further states, “You have failed to respond to our

previous correspondence,” and instructs Mr. Thomas to “return your payment

in the amount of $1,013.98 . . . immediately.” Id. (emphasis in original). The

letter warns that “[u]ntil the Court receives full payment,” the “State and its




                                        55
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 56 of 102




Courts” can bring “enforcement actions” including “contempt of court

proceedings” and “driver [sic] license revocation.” Id.

       ANSWER:

       Defendant denies the allegations of para. 101 in that it does not provide

the full context of Defendant’s letters, which typically also state that the case

will remain active until the Court receives full payment or “appropriate

contact.” Exhibit 31, to which this paragraph refers, is not attached to the

Complaint. To the extent a further response is needed, Defendant denies the

allegations of this paragraph.

       102. The letter does not itemize the debt or Linebarger’s collection fees,

stating only that the amount due related to the 2016 assault case (No.

SRCR011435) is $1,013.98.15

       ANSWER:

       Defendant denies the allegations of para. 102.              It is Defendant’s practice

to provide a line item for each offense included in its letters. (See e.g., Exhibit

20.) No further itemization is required because the court fees and fines are not

“debt.” Defendant denies each use of the terms “debt,” “debt collection,” or “debt

collector” to the extent they are used as legal terms of art because government

fines and legally imposed fees are not “debt” as Plaintiffs assert. Exhibit 31, to

which this paragraph refers, is not attached to the Complaint. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.


15
  The letter also seeks to collect $287.50 in court debt related to Case No. SMCR011436 and $562.50
related to a 2018 assault case (Case No. SMCR012480).


                                                56
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 57 of 102




      103. The letter does not include language stating that Linebarger is

attempting to collect a “debt” or that any information obtained will be used for

that purpose.

      ANSWER:

      Defendant denies the allegations of para. 103 in that Defendant’s letters

disclose that Defendant contracted with the Judicial Branch to assist in

resolving the listed cases, and that the recipient of the letter has unpaid court

fees and fines. The court fees and fines are not “debt.” Defendant denies each

use of the terms “debt,” “debt collection,” or “debt collector” to the extent they are

used as legal terms of art because government fines and legally imposed fees are

not “debt” as Plaintiffs assert.

      104. When Mr. Thomas began receiving Linebarger’s collection letters, he

was afraid of what might happen to him because he couldn’t pay. He was

particularly concerned his driver’s license could be taken away, because he relied

on his car to transport his children and to look for work. Linebarger’s threats

alarmed, confused, and distressed Mr. Thomas.

      ANSWER:

      Defendant lacks sufficient information to admit or deny the allegations of

para. 104.

      105. Although Mr. Thomas now has full-time employment, he needs all

the money he makes at his job to cover rent, child support, and life necessities.

He has not been able to afford to make any payments towards the debt




                                         57
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 58 of 102




Linebarger is collecting, despite being fearful that the enforcement actions

Linebarger threatened in its letters would be taken against him.

      ANSWER:

      Defendant lacks sufficient information to admit or deny the allegations of

para. 105. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

                              V. CAUSES OF ACTION

                    CLAIM FOR RELIEF FOR VIOLATION OF
                           DUE PROCESS CLAUSE

                                COUNT 1:
  Deprivation of Property without Due Process of Law in Violation of the
   Fourteenth Amendment to the U.S. Constitution (42 U.S.C. § 1983)
                    (on behalf of Brooke Champagne)

      106. Court debt is enforceable in Iowa only if a court has entered an order

or judgment requiring the defendant to pay the debt—and, until June 25, 2020,

only after determining that the defendant has the ability to pay that debt. See

Iowa Code § 910.2(1)(a)(2); State v. Gross, 935 N.W.2d 695, 702 (Iowa 2019).

Unless it has been reduced to a judgment, court debt may not lawfully be

collected. State v. Davis, 944 N.W.2d at 642.

      ANSWER:

      Para. 106 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.


                                          58
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 59 of 102




      107. Linebarger, acting under color of law, in its official capacity, and

pursuant to statutory authority and its exclusive contract with the Iowa Judicial

Branch, deprived Brooke Champagne of her interest in constitutionally-protected

property without due process of law when it collected money from her that had

not been ordered by a court as required by Iowa law.

      ANSWER:

      Para. 107 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

      108. In Case No. SMCR009978, on October 6, 2015, the Humboldt

County District Court sentenced Ms. Champagne to pay court costs and court-

appointed attorney fees. After that debt was assigned to Linebarger, in February

2016, a sheriff’s transportation fee of $474.70 and a mittimus fee of $15 were

added to her court debt. But the court never entered any judgment assessing

those fees against Ms. Champagne and ordering her to pay them. See ¶¶ 64–70,

above.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations of

para. 108. To the extent a further response is needed, Defendant denies the

allegations of this paragraph. Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.




                                        59
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 60 of 102




       109. Had the court entered a judgment against Ms. Champagne for the

fees, she could have availed herself of the normal legal process by which a

criminal defendant may challenge or appeal a court judgment. See, e.g., State v.

Olsen, 794 N.W.2d 285 (Iowa 2011). But without a court order, there is no

process for a defendant to challenge the imposition of costs or fees.16

       ANSWER:

       Para. 109 is legal argument and does not require a reply.

       110. Because no court ever entered a judgment ordering Ms. Champagne

to pay the sheriff’s transportation and mittimus fees, under Iowa law, Linebarger

has no authority to collect the debt.

       ANSWER:

       Para. 110 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

       111. Linebarger is a law firm. Its debt collection work is performed by

two attorneys who are members of the Iowa State Bar who have access to the



16
   Under Iowa law in effect at the time, the Humboldt County District Court was also required to
determine that Ms. Champagne had the ability to pay the newly added fees before ordering her to pay
them. See Iowa Code § 910.2 (2019). Had the court held an ability-to-pay hearing, Ms. Champagne
would have had notice of the transportation fees and the opportunity to be heard on them. She then
could have demonstrated that she lacked the means to pay the fees. But no such proceeding took place.
Furthermore, there does not even appear to be a statutory basis for ordering a defendant to reimburse
the state for transportation fees as part of a criminal restitution order in Iowa. See ¶ 22, above. Had
the court entered an order, as was required by law, Ms. Champagne could have challenged the
imposition of the fees on both of these grounds.



                                                  60
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 61 of 102




complete court files and the Iowa Courts Online dockets of the individuals whose

debt it collects.    By checking Ms. Champagne’s file or docket, a Linebarger

attorney could have determined with little effort that the sheriff’s transportation

and mittimus fees were added to Ms. Champagne’s debt after her case was

resolved, without any subsequent judgment by the court.

         ANSWER:

         Defendant admits it is a law firm. Defendant lacks information sufficient

to admit or deny the remaining allegations of para. 111. To the extent a further

response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

         112. Linebarger’s contract with the Iowa Judicial Branch expressly

provides that if “Linebarger is not satisfied that [a] debtor owes the debt,” the

company can request that the Judicial Branch “verify promptly the liability” and

“suspend any active collection activity” on the debtor’s account until it can

determine whether the relevant debt is legally owed and enforceable. Exhibit 1

at 14.

         ANSWER:

         Defendant admits that the language in quotes can be found in the

document but denies the quotes provide the full context and meaning of the

document. Defendant denies each use of the terms “debt,” “debt collection,” or




                                         61
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 62 of 102




“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      113. Linebarger did not check Ms. Champagne’s case docket. It did not

request that the Judicial Branch verify whether the debt was legally owed. And

it did not suspend collection on the extrajudicial debt. Instead, Linebarger added

collection fees based on the two extrajudicial charges.        It then sent Ms.

Champagne a letter demanding a total “amount due” that includes the

extrajudicial fees.   In the letter, Linebarger falsely claimed:   “Court records

indicate that the Court has entered an order against” Ms. Champagne for

“unpaid court fees and fines” totaling $1,032.13—an amount that includes the

$474.70 transportation fee and the $15 mittimus fee. See ¶¶ 70–73, above.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations

of para. 113. Defendant denies each use of the terms “debt,” “debt collection,” or

“debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

      114. Linebarger has a custom or policy of collecting court debt from Iowa

defendants that no court has ordered them to pay. Due process requires that

before collecting court debt, Linebarger first verify the debt was in fact ordered

by a court as required by Iowa law.

      ANSWER:

      Para. 114 contains legal argument that does not require a reply. Defendant




                                        62
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 63 of 102




denies having a custom or policy of collecting court debt without court order.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      115. Linebarger threatened Ms. Champagne that she could be jailed or

lose her drivers’ license if she did not pay debts that she did not legally owe, that

were not enforceable, and that Linebarger had no authority to collect. As a result

of Linebarger’s false and misleading threats, Ms. Champagne was coerced into

making payments towards the debts. Linebarger’s letters thereby deprived Ms.

Champagne of her property without due process. Ms. Champagne also suffered

mental and emotional distress as a result of Linebarger’s threats. She seeks an

injunction barring Linebarger from collecting or seeking to collect court debt

without a court judgment. She is also entitled to compensatory damages and an

award of attorneys’ fees and costs.

      ANSWER:

      Defendant denies the allegations of Para. 115. Defendant lacks information

sufficient to admit or deny allegations regarding Ms. Champagne’s mental or

emotional state. Defendant denies each use of the terms “debt,” “debt collection,”

or “debt collector” to the extent they are used as legal terms of art because

government fines and legally imposed fees are not “debt” as Plaintiffs assert.

                  CLAIMS FOR RELIEF FOR VIOLATIONS
             OF THE FAIR DEBT COLLECTION PRACTICES ACT




                                         63
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 64 of 102




      116. The Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692a

et seq., prohibits a debt collector that is collecting debt incurred primarily for

household or personal use from engaging in certain unfair debt collection

practices.

      ANSWER:

      Para. 116 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      117. Plaintiff Champagne is a “consumer” under the FDCPA because

Linebarger alleges that she was obligated to pay debt from appointed counsel

fees relating to cases in Des Moines, Humboldt, and Jasper County District

Courts. 15 U.S.C. § 1692a(3).

      ANSWER:

      Para. 117 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      118. Plaintiff Thomas is a “consumer” under the FDCPA because

Linebarger alleges that he was obligated to pay debt from appointed counsel fees

relating to a case in Delaware County District Court. 15 U.S.C. § 1692a(3).

      ANSWER:




                                          64
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 65 of 102




       Para. 118 is legal argument and does not require a reply.

       119. Linebarger is a “debt collector” under the FDCPA because it uses the

mails in its business, the principal purpose of which is the collection of debt, and

because it regularly collects or attempts to collect, directly or indirectly, debt

owed or due another. 15 U.S.C. § 1692a(6).

       ANSWER:

       Para. 119 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

       120. All debt collectors operating in Iowa that “collect” more than $55,800

in “consumer debts from Iowans” in a year must file a notification with the

Attorney General of Iowa and pay a $50 annual fee.17 The fees paid by debt

collectors are used to “contribute to the cost of enforcing the Iowa Consumer

Credit Code.”18 In 2020, Linebarger paid the notification fee.19

       ANSWER:

       Para. 120 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they



17
    Iowa Dept. of Justice, Office of the Attorney General, Debt Collector Notification, at
https://www.iowaattorneygeneral.gov/for-businesses/debt-collector-notification.
18
   Iowa Attorney General, FAQ for Debt Collectors, at https://www.iowaattorneygeneral.gov/for-
businesses/faq-for-debt-collectors-and-creditorsassignees.
19
   See Iowa Attorney General, 2020 Paid Debt Collectors and Creditors/Assignees 21, at
https://www.iowaattorneygeneral.gov/media/cms/Formatted_Spreadsheet_3DE52390AE035.pdf (last
updated June 4, 2020).


                                             65
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 66 of 102




are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      121. The appointed counsel fees that Linebarger alleges each Plaintiff

owes is a “debt” under the FDCPA because it is an alleged obligation to pay money

arising out of a transaction that was primarily for personal, family, or household

purposes. 15 U.S.C. § 1692a(5).

      ANSWER:

      Para. 121 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      122. Linebarger’s collection letters are “communication[s]” under the

FDCPA because Linebarger was conveying information regarding a debt directly

or indirectly to Champagne and Thomas. 15 U.S.C. § 1692a(2).

      ANSWER:

      Para. 122 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      123. Linebarger has violated several provisions of the FDCPA, as detailed

below. As a result of these violations, Plaintiffs are each entitled to statutory

damages in an amount up to $1,000.00. 15 U.S.C. § 1692k(a)(2)(A). Plaintiffs are




                                          66
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 67 of 102




also entitled to actual damages under 15 U.S.C. § 1692k(a)(1) and to reasonable

attorneys’ fees and costs under 15 U.S.C. § 1692k(a)(3).

      ANSWER:

      Defendant denies the allegations of Para. 123.

                                  COUNT 2:
     False representation of character, amount, or legal status of debt
                    in violation of FDCPA § 1692e(2)(A)
           (on behalf of Brooke Champagne and Marico Thomas)

      124. The FDCPA prohibits a debt collector from “us[ing] any false,

deceptive, or misleading representation or means in connection with the

collection of any debt.” 15 U.S.C. § 1692e. Specifically, the Act bars debt

collectors from falsely representing the character, amount, or legal status of any

debt. Id. at § 1692e(2)(A).

      ANSWER:

      Para. 124 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      125. Linebarger         misrepresented   the   character    and    amount      of

Champagne’s and Thomas’s debts when it failed to itemize each of their debts,

including the appointed counsel fees and collection fees, in the letters.

      ANSWER:

      Defendant denies the allegations of Para. 125 Defendant denies each use of

the terms “debt,” “debt collection,” or “debt collector” to the extent they are used



                                          67
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 68 of 102




as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      126. Linebarger misrepresented the character of Ms. Champagne’s debt

related to her 2013 Jasper County Case (No. SMAC011891) by stating in letter

no. 40860109 that she owed $363.96 in “unpaid court fines and fees,” when

actually twenty-five percent of the “amount due” Linebarger claimed she owed

consisted of Linebarger’s collection fees.

      ANSWER:

      Defendant denies the allegations of Para. 126. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      127. Linebarger misrepresented the character of Ms. Champagne’s debt

related to her 2015 Humboldt County Case (No. SMCR009978) by stating that

she owed $1,032.13 in “unpaid court fines and fees,” when actually twenty-five

percent of the “amount due” Linebarger claimed she owed consisted of

Linebarger’s collection fees.

      ANSWER:

      Defendant denies the allegations of Para. 127. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.




                                          68
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 69 of 102




      128. Linebarger misrepresented the character of Ms. Champagne’s debt

related to her 2016 Des Moines County Case (No. SMSM03870) by stating in

letter no. 40860109 that she owed $476.55 in “unpaid court fines and fees,”

when actually twenty-five percent of the “amount due” Linebarger claimed she

owed consisted of Linebarger’s collection fees.

      ANSWER:

      Defendant denies the allegations of Para. 128. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      129. Linebarger misrepresented the legal status of Mr. Thomas’s debt

related to his 2016 Delaware County Case (No. SRCR011435), and used false

and misleading representations in connection with the collection of a debt, when

it stated in its letters to Mr. Thomas that “the Court has entered an order against

you, and you have unpaid court fees and fines . . . as listed below,” when, in fact,

the court had not entered an order against Mr. Thomas for some of the appointed

counsel fees Linebarger was attempting to collect.

      ANSWER:

      Defendant denies the allegations of Para. 129. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.




                                          69
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 70 of 102




      130. Linebarger also misrepresented the character of Mr. Thomas’s debt

by stating in the letters that he owed $1,013.96 in “unpaid court fines and fees,”

when actually twenty-five percent of the “amount due” Linebarger claimed he

owed consisted of Linebarger’s collection fees.

      ANSWER:

      Defendant denies the allegations of Para. 130. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

                                 COUNT 3:
    Implying that nonpayment will result in arrest when such action is
                unlawful in violation of FDCPA § 1692e(4)
          (on behalf of Brooke Champagne and Marico Thomas)

      131. The     FDCPA       prohibits   a    debt   collector   from   implying   that

nonpayment of a debt will result in the arrest or imprisonment of any person

unless such action is lawful. 15 U.S.C. § 1692e(4).

      ANSWER:

      Para. 131 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      132. Under Iowa law, contempt proceedings can lead to arrest and

imprisonment. See Iowa Code § 665.4. Linebarger threatened both Mr. Thomas




                                           70
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 71 of 102




and Ms. Champagne with contempt, which violated FDCPA § 1692e(4) in two

ways.

        ANSWER:

        Defendant denies the allegations of Para. 132.

        133. First, Linebarger threatened Mr. Thomas with contempt for non-

payment of debt from appointed counsel fees, when contempt proceedings

cannot lawfully be brought against a person for nonpayment of such fees where,

as in Mr. Thomas’s case, the debtor was not convicted of the underlying criminal

charge.

        ANSWER:

        Defendant denies the allegations of Para. 133. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

        134. Most of the debt Linebarger is seeking to collect from Mr. Thomas

related to his 2016 dismissed assault charge (Case No. SRCR011435) consists of

appointed counsel fees ($711.84 of the $1,013.98 total). Linebarger’s letters to

Mr. Thomas state that if he does not pay this debt in full, “Iowa law authorizes .

. . contempt of court proceedings.” See ¶¶ 94, 100.

        ANSWER:

        Defendant lacks sufficient information to admit or deny the allegations of

para. 134 except that it denies the allegations concerning its letters, which also




                                          71
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 72 of 102




state that the case will remain active until the Court receives full payment “or

appropriate contact.”     Defendant denies each use of the terms “debt,” “debt

collection,” or “debt collector” to the extent they are used as legal terms of art

because government fines and legally imposed fees are not “debt” as Plaintiffs

assert.

      135. In Iowa, contempt proceedings cannot lawfully be brought against a

person for nonpayment of appointed counsel fees where the debtor was not

convicted of the underlying criminal charge. See Iowa Code § 815.9(7) (if counsel

fees are not paid within the time ordered by the court, a judgment shall be

entered which “may be enforced by the state in the same manner as a civil

judgment”); id. § 626.1 (civil judgments “requiring the payment of money . . . are

to be enforced by execution”—not contempt); State v. Sluyter, 763 N.W.2d 575,

582 (Iowa 2009) (contempt cannot be used to collect court costs from a criminal

defendant who was not convicted, because the cost judgment entered against

him was “part of the fine to be imposed as penalty for an offense” and thus

“created a civil liability”) (quoting LaRue v. Burns, 268 N.W.2d 639, 641 (Iowa

1978)).

      ANSWER:

      Para. 135 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.




                                          72
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 73 of 102




      136. Furthermore, the Fourteenth Amendment’s Equal Protection Clause

prohibits the state—and private companies acting under color of state law—from

treating criminal defendants who owe attorney fees to the state for appointed

counsel more harshly than criminal defendants who owe attorney fees to private

lawyers. James v. Strange, 47 U.S. 128, 138 (1972). An ordinary civil judgment

debtor cannot be subjected to contempt proceedings, arrested, or imprisoned for

failure to pay a debt owed to a private attorney.

      ANSWER:

      Para. 136 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      137. Linebarger is seeking to collect $711.84 in appointed counsel from

Mr. Thomas arising from his 2016 assault charge (Case No. SRCR011435), which

was dismissed by the court. Accordingly, Iowa law does not—and could not—

authorize the use of contempt of court proceedings to collect that debt.

Linebarger thus violated FDCPA § 1692e(4) when it stated in the letters sent to

Mr. Thomas that nonpayment of attorney fees could result in contempt

proceedings.

      ANSWER:

      Para. 137 is legal argument and does not require a reply. To the extent a




                                         73
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 74 of 102




further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      138. Second,     Linebarger    threatened    both     Mr.   Thomas   and   Ms.

Champagne with contempt without informing them that under Iowa law and the

Fourteenth Amendment to the Constitution, a court may not lawfully imprison a

criminal defendant for nonpayment of debt unless the court first determines that

the defendant had the means to pay but willfully refused. See, e.g., Iowa Code §

909.5 (a person may be held in contempt for failing to pay court costs only if she

“is able to pay . . . and . . . refuses to do so”); Bearden v. Georgia, 461 U.S. 660,

672-73 (1983) (“[D]epriv[ing] [a] probationer of his conditional freedom simply

because, through no fault of his own, he cannot pay. . . would be contrary to the

fundamental fairness required by the Fourteenth Amendment.”).

      ANSWER:

      Para. 138 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      139. Linebarger’s letters to both Plaintiffs state that nonpayment of their

appointed counsel fees can result in contempt proceedings—and thus threaten




                                         74
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 75 of 102




arrest and imprisonment—but fail to state that Plaintiffs cannot lawfully be

imprisoned for nonpayment if they truly cannot afford to pay. Linebarger’s

threats of contempt thus violated 15 U.S.C. § 1692e(4).

      ANSWER:

      Para. 139 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

                                     COUNT 4:
                Threatening action that cannot lawfully be taken
                         in violation of FDCPA § 1692e(5)
              (on behalf of Brooke Champagne and Marico Thomas)

      140. The FDCPA prohibits a debt collector from threatening any action

that cannot legally be taken. 15 U.S.C. § 1692e(5).

      ANSWER:

      Para. 140 is legal argument and does not require a reply.

      141. Linebarger’s letters to Plaintiffs misrepresent the legal implications

resulting from Plaintiffs’ nonpayment of the appointed counsel fees in at least

three ways.

      ANSWER:

      Defendant denies the allegations of Para. 141.

      142. First, by threatening Mr. Thomas with contempt for nonpayment of

appointed counsel fees accrued on a charge for which he was not convicted (Case

No. SRCR011435), Linebarger threatened to take action that cannot be legally

taken in violation of § 1692e(5). As explained above, under Iowa law contempt




                                       75
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 76 of 102




proceedings may not lawfully be used to collect appointed counsel fees from

defendants who were not convicted. See Count 3, ¶¶ 135–138, above.

      ANSWER:

      Defendant denies the allegations of Para. 142.

      143. Second,      by     threatening        both   Plaintiffs   with   contempt   for

nonpayment of appointed counsel fees without informing them that they could

not be held in contempt unless a court found their nonpayment was willful—i.e.,

that they had the reasonable ability to pay the debt but refused—Linebarger

threatened to take action that cannot be legally taken, in violation of § 1692e(5).

See Count 3, ¶¶ 138–138, above.

      ANSWER:

      Defendant denies the allegations of Para. 143. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      144. Third, Linebarger’s letters to Plaintiffs state that nonpayment of the

debt could result in the “revocation” of their driver’s licenses. But under Iowa

law, the state may not revoke a debtor’s license for nonpayment of court debt.

And while the state can suspend a debtor’s license for nonpayment, that

authority is restricted to debt arising from specific driving-related offenses. Iowa

Code § 321.210A (“The department shall suspend the driver’s license of a person

who, upon conviction of violating a law regulating the operation of a motor vehicle,




                                             76
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 77 of 102




has failed to pay the criminal fine or penalty, surcharge, or court costs . . . .”)

(emphasis added). The state may not suspend a person’s motor vehicle license

under section 321.210A based on failure to repay court-appointed counsel fees

ordered as part of restitution. 1989 Iowa Op. Att’y Gen. 34 (1989).

      ANSWER:

      Para. 144 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      145. None of the debts Linebarger is seeking to collect from Mr. Thomas

and Ms. Champagne are related to driving offenses, and some of those debts are

for appointed counsel fees. Accordingly, Linebarger threatened to take action

that cannot be legally taken when it stated in the letters sent to Ms. Champagne

and Mr. Thomas that nonpayment of court debt could result in their licenses

being revoked, which is generally understood to be and is in fact a harsher

sanction than suspension.

      ANSWER:

      Defendant denies the allegations of Para. 145. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.




                                          77
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 78 of 102




                                  COUNT 5:
  Using false representation or deceptive means to collect or attempt to
             collect any debt in violation of FDCPA § 1692e(10)
           (on behalf of Brooke Champagne and Marico Thomas)

      146. The FDCPA prohibits a debt collector from using any false

representation or deceptive means to collect or attempt to collect any debt. 15

U.S.C. § 1692e(10). Linebarger violated this provision in several ways.

      ANSWER:

      Para. 146 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

      147. First, Linebarger used false representations or deceptive means to

collect or attempt to collect Plaintiffs’ debts when it failed to itemize each of their

debts, including the appointed counsel fees and collection fees, in the letters.

      ANSWER:

      Defendant denies the allegations of Para. 147. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      148. Second, Linebarger used false representations or deceptive means to

collect or attempt to collect Plaintiffs’ debts when it stated in the letters that

Plaintiffs owed the specified amounts in “unpaid court fines and fees,” when

actually twenty-five percent of the amounts due Linebarger claimed they each

owed consisted of Linebarger’s collection fees.

      ANSWER:



                                          78
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 79 of 102




      Defendant denies the allegations of Para. 148. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      149. Third, Linebarger misrepresented the legal status of Mr. Thomas’s

debt related to his 2016 Delaware County Case, and used false and misleading

representations in connection with the collection of a debt, when it stated in its

letters to Mr. Thomas that “the Court has entered an order against you, and you

have unpaid court fees and fines . . . as listed below,” when, in fact, the court

had not entered an order against Mr. Thomas for some of the appointed counsel

fees Linebarger was attempting to collect—and, in fact, those fees were contrary

to a court order. See ¶¶ 92–94, above.

      ANSWER:

      Defendant denies the allegations of Para. 149. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      150. Fourth, Linebarger used false representations and deceptive means

to collect or attempt to collect Mr. Thomas’s debt when it stated in the letters

that nonpayment of attorney fees could result in contempt of court proceedings.

See Count 3, ¶¶ 132–137, above.

      ANSWER:




                                          79
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 80 of 102




      Defendant denies the allegations of Para. 150. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      151. Fifth, Linebarger used false representations and deceptive means to

collect or attempt to collect Plaintiffs’ debts when it stated in the letters that

nonpayment could result in contempt of court proceedings but failed to disclose

that contempt cannot be used if Plaintiffs were unable to pay. See Count 3, ¶¶

138–138, above.

      ANSWER:

      Defendant denies the allegations of Para. 151. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      152. Sixth, Linebarger used false representations and deceptive means to

collect or attempt to collect Plaintiffs’ debts when it stated in the letters sent to

Champagne and Thomas that nonpayment of the debts could result in their

licenses being revoked. See Count 4, ¶ 142, above.

      ANSWER:

      Defendant denies the allegations of Para. 152. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used




                                          80
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 81 of 102




as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

                                   COUNT 6:
                   Failure to provide required disclosures
                      in violation of FDCPA § 1692e(11)
            (on behalf of Brooke Champagne and Marico Thomas)

      153. The FDCPA requires a debt collector to disclose in the initial written

communication with the consumer that the debt collector is attempting to collect

a debt and that any information obtained will be used for that purpose. 15 U.S.C.

§ 1692e(11). If the initial communication with the consumer is oral, the FDCPA

requires the debt collector to disclose in that initial oral communication that the

debt collector is attempting to collect a debt and that any information obtained

will be used for that purpose. Id.

      ANSWER:

      Para. 153 is legal argument and does not require a reply.

      154. On information and belief, when Linebarger first contacted Ms.

Champagne and Mr. Thomas, the company failed to disclose that it was

attempting to collect a debt and that any information obtained would be used for

that purpose, in violation of 15 U.S.C. § 1692e(11).

      ANSWER:

      Para. 154 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and



                                         81
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 82 of 102




legally imposed fees are not “debt” as Plaintiffs assert.

      155. The FDCPA also requires debt collectors to disclose in all subsequent

communications with a debtor that the communication is from a debt collector.

15 U.S.C. § 1692e(11). Linebarger’s collection letters to Plaintiffs did not include

that mandated notice, in violation of the FDCPA.

      ANSWER:

      Para. 155 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

                                 COUNT 7:
       Attempting to collect amounts not expressly permitted by law
                     in violation of FDCPA § 1692f(1)
                       (on behalf of Marico Thomas)

      156. The FDCPA prohibits a debt collector from “us[ing] unfair or

unconscionable means to collect or attempt to collect any debt,” 15 U.S.C. §

1692f, including collecting “any amounts that are not expressly . . . permitted by

law. Id. at § 1692f(1). Linebarger violated this provision by seeking to collect

appointed counsel fees from Mr. Thomas that were assessed in violation of a

court order.

      ANSWER:

      Para. 156 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.



                                         82
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 83 of 102




Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      157. When the Delaware County District Court dismissed Case No.

SRCR011435, the court ruled that Mr. Thomas would not be required to pay

more than $600 in appointed counsel fees. But despite that order—which is

clearly visible on the docket—a clerk added appointed counsel charges of

$711.18. See ¶¶ 92–94, above.



      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations of

para. 157. To the extent a further response is needed, Defendant denies the

allegations of this paragraph.

      158. The clerk subsequently removed the additional charges in May 2020,

after being contacted by counsel, but Linebarger had already sent letters seeking

to collect amounts that included them.

      ANSWER:

      Defendant lacks information sufficient to admit or deny the allegations of

para. 158. To the extent a further response is needed, Defendant denies the

allegations of this paragraph.

      159. Court debt is enforceable in Iowa only if a court has entered an order

or judgment requiring the defendant to pay the debt.             See Iowa Code §




                                         83
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 84 of 102




910.2(1)(a)(2); State v. Gross, 935 N.W.2d 695, 702 (Iowa 2019). Unless it has

been reduced to a judgment, court debt may not lawfully be collected. State v.

Davis, 944 N.W.2d at 642. Furthermore, an obligation to reimburse the state for

appointed counsel fees is only effective if it is ordered by a court. See Iowa Code

§ 815.9(6) (if the person is acquitted, “the court shall order the payment of all or

a portion of the total costs and fees incurred for legal assistance, to the extent

the person is reasonably able to pay, after an inquiry which includes notice and

reasonable opportunity to be heard”).

      ANSWER:

      Para. 159 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      160. The additional counsel fee charges were imposed on Mr. Thomas in

violation of the court’s order, and therefore were not permitted by Iowa law, which

provides that court debt is not valid or enforceable unless ordered by a court. By

seeking to collect those fees, Linebarger violated FDCPA § 1692f(1).

      ANSWER:

      Para. 160 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and




                                          84
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 85 of 102




legally imposed fees are not “debt” as Plaintiffs assert.

      161. All of the above described methods of debt collection are unfair or

unconscionable, in violation of 15 U.S.C. § 1692f.

      ANSWER:

      Para. 161 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

                                   COUNT 8:
             Failure to provide required verification rights notice
                       in violation of FDCPA § 1692g(a)
            (on behalf of Brooke Champagne and Marico Thomas)

      The FDCPA requires that debt collectors provide debtors with written

notice of their rights to dispute the validity of the debt:

             Within five days after the initial communication with a
             consumer in connection with the collection of any debt, a debt
             collector shall, unless the following information is contained
             in the initial communication or the consumer has paid the
             debt, send the consumer a written notice containing:

             (1)   the amount of the debt;

             (2)   the name of the creditor to whom the debt is owed;

             (3)   a statement that unless the consumer, within thirty
                   days after receipt of the notice, disputes the validity of
                   the debt, or any portion thereof, the debt will be
                   assumed to be valid by the debt collector;

             (4)   a statement that if the consumer notifies the debt
                   collector in writing within the thirty-day period that the
                   debt, or any portion thereof, is disputed, the debt


                                         85
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 86 of 102




                   collector will obtain verification of the debt or a copy of
                   a judgment against the consumer and a copy of such
                   verification or judgment will be mailed to the consumer
                   by the debt collector; and

             (5)   a statement that, upon the consumer’s written request
                   within the thirty-day period, the debt collector will
                   provide the consumer with the name and address of the
                   original creditor, if different from the current creditor.

15 U.S.C. § 1692g(a).

      ANSWER: The above paragraph for Count 8 is not numbered and as it

contains only a partial quotation of the FDCPA, it is legal argument and does not

require a reply.


      162. On information and belief, Linebarger failed to provide these

required debt verification notices within five days of first contacting Ms.

Champagne and Mr. Thomas about their rights to dispute the validity of the

debts Linebarger was seeking to collect, in violation of 15 U.S.C. § 1692g(a).

      ANSWER:

      Para. 162 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.




                                         86
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 87 of 102




                 CLAIMS FOR RELIEF FOR VIOLATIONS OF
               THE IOWA DEBT COLLECTION PRACTICES ACT

      163. The Iowa Debt Collection Practices Act (IDCPA), Iowa Code §

537.7101 et seq., prohibits a debt collector from employing certain unfair debt

collection practices.

      ANSWER:

      Para. 163 is legal argument and does not require a reply.

      164. A “consumer credit transaction” includes a “consumer credit sale[.]”

Iowa Code § 537.1301(12).

      ANSWER:

      Para. 164 is legal argument and does not require a reply.

      165. A “consumer credit sale” is a sale of goods, services, or an interest

in land in which all of the following are applicable:

             (1)   Credit is granted either pursuant to a seller credit card or by

                   a seller who regularly engages as a seller in credit

                   transactions of the same kind;

             (2)   The buyer is a person other than an organization;

             (3)   The goods, services or interest in land are purchased

                   primarily for a personal, family or household purpose;

             (4)   Either the debt is payable in installments or a finance charge

                   is made; and




                                        87
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 88 of 102




             (5)    With respect to a sale of goods or services, the amount

                    financed does not exceed the threshold amount.

Iowa Code § 537.1301(13).

      ANSWER:

      Para. 165 is legal argument and does not require a reply.

      166. A “debt” is defined under Iowa Code § 537.7102(3) as a consumer

credit transaction, or alternatively includes a transaction that would have been

a consumer credit transaction but for a lack of a financing charge or being

payable in installments—i.e., element (4) of a consumer credit sale, above.

      ANSWER:

      Para. 166 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they

are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      167. A “creditor” is “the person to whom a debtor is obligated, either

directly or indirectly, on a debt.” Id. at § 537.7102(2).

      ANSWER:

      Para. 167 is legal argument and does not require a reply.

      168. A “debtor” is defined by the IDCPA as “the person obligated.” Id. at §

537.7102(6).

      ANSWER:

      Para. 168 is legal argument and does not require a reply.




                                          88
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 89 of 102




      169. The State of Iowa is a “creditor,” in that it is the entity to which Ms.

Champagne and Mr. Thomas are obligated on a debt.

      ANSWER:

      Para. 169 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      170. Ms. Champagne and Mr. Thomas are both “debtors,” as they are the

persons obligated to the state for that debt.

      ANSWER:

      Para. 170 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      171. Each of the transactions at issue is a “debt” for the purposes of the

IDCPA, because:

      a.     Credit was granted by the State of Iowa, which regularly engages as

in similar credit transactions;

      b.     Both Ms. Champagne and Mr. Thomas are persons other than an

organization;




                                         89
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 90 of 102




        c.    The services—the      payment of appointed counsel fees—were

primarily for a personal, family or household purpose;

        d.    Each of the transactions were under the threshold amounts in effect

during the period the consumer credit transaction ($50,000-$55,800).

        ANSWER:

        Para. 171 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

        172. Each of the transactions at issue is or would have been a consumer

credit transaction if the debt was payable in installments or a finance charge was

made.

        ANSWER:

        Para. 172 is legal argument and does not require a reply. To the extent a

further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

        173. Linebarger is a “debt collector” under Iowa law because it engages,

directly or indirectly, in debt collection for others.

        ANSWER:

        Para. 173 is legal argument and does not require a reply. To the extent a


                                          90
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 91 of 102




further response is needed, Defendant denies the allegations of this paragraph.

Defendant denies each use of the terms “debt,” “debt collection,” or “debt collector”

to the extent they are used as legal terms of art because government fines and

legally imposed fees are not “debt” as Plaintiffs assert.

      174. Linebarger’s debt collection letters involve illegal threats, coercions

or attempts to coerce, in violation of Iowa Code § 537.7103. As a result of each

of Linebarger’s violations of the IDCPA, Plaintiffs are each entitled to actual

damages and statutory damages of $1,000.00. Iowa Code § 537.5201(1)(a).

Plaintiffs are also entitled to reasonable attorneys’ fees under Iowa Code §

537.5201(8).

      ANSWER:

      Defendant denies the allegations of Para. 174. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

                                COUNT 9:
 Attempting to collect a debt by means of a false threat that nonpayment
       may result in arrest in violation of IDCPA § 537.7103(1)(e)
          (on behalf of Brooke Champagne and Marico Thomas)

      175. The IDCPA prohibits a debt collector from collecting or attempting to

collect a debt by means of a “false threat that nonpayment of a debt may result

in the arrest of a person[.]” Iowa Code § 537.7103(1)(e).

      ANSWER:

      Para. 175 is legal argument and does not require a reply.



                                          91
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 92 of 102




      176. Linebarger violated the IDCPA when it stated in the letters that

Plaintiffs’ nonpayment of attorney fees could result in contempt of court

proceedings, which in Iowa can lead to arrest.              Specifically, Linebarger

threatened Mr. Thomas with contempt for nonpayment of appointed counsel fees

accrued on a charge for which he was not convicted (Case No. SRCR011435) even

though, as explained above, Iowa law prohibits the use of contempt proceedings

to collect appointed counsel fees from defendants who were not convicted. See

Count 3, ¶¶ 132–137, above.

ANSWER:

      Defendant denies the allegations of Para. 176.

      177. In addition, Linebarger’s letters threatened both Plaintiffs with

contempt if they did not pay appointed counsel fees.            As explained above,

contempt can lead to jail, and a debtor cannot lawfully be jailed for nonpayment

unless a court finds that her nonpayment was willful. See Count 3, ¶¶ 138–138,

above.

      ANSWER:

      Defendant denies the allegations of Para. 177. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

                                COUNT 10:
 Attempting to collect a debt by threatening to take an action prohibited
              by law in violation of IDCPA § 537.7103(1)(f)
         (on behalf of Brooke Champagne and Marico Thomas)




                                          92
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 93 of 102




      178. The IDCPA prohibits a debt collector from collecting or attempting to

collect a debt by taking an action or threatening to take an action prohibited by

law. Iowa Code § 537.7103(1)(f).

      ANSWER:

      Para. 178 is legal argument and does not require a reply.

      179. Linebarger threatened to take action prohibited by law when it stated

in the letters that Plaintiffs’ nonpayment of attorney fees could result in contempt

of court proceedings, which in Iowa can lead to arrest and jail.

      ANSWER:

      Defendant denies the allegations of Para. 179.

      180. Specifically, Linebarger threatened Mr. Thomas with contempt for

nonpayment of appointed counsel fees accrued on a charge for which he was not

convicted (Case No. SRCR011435) even though, as explained above, Iowa law

prohibits the use of contempt proceedings to collect appointed counsel fees from

defendants who were not convicted. See Count 3, ¶¶ 132–137, above.

      ANSWER:

      Defendant denies the allegations of Para. 180.

      181. In addition, Linebarger threatened both Plaintiffs with contempt for

nonpayment of appointed counsel fees even though, as explained above, Iowa

law prohibits the jailing of Plaintiffs for nonpayment unless a court has found

their nonpayment was willful. See Count 3, ¶¶ 138–138, above.

      ANSWER:

      Defendant denies the allegations of Para. 181.



                                        93
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 94 of 102




      182. Linebarger threatened to take action that cannot be legally taken

when it stated in the letter that Plaintiffs’ nonpayment of attorney fees could

result in their licenses being revoked. As explained above, under Iowa law, the

state may only revoke a debtor’s license for nonpayment of debt related to specific

driving-related offenses. None of the debts Linebarger is seeking to collect from

Mr. Thomas and Ms. Champagne are related to driving offenses. See Count 3, ¶

142, above.

      ANSWER:

      Defendant denies the allegations of Para. 182. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

                                COUNT 11:
  Attempting to collect a debt through intentional misrepresentation or
 representation which tends to create a false impression of the character,
    extent, or amount of a debt in violation of IDCPA § 537.7103(4)(e)
          (on behalf of Brooke Champagne and Marico Thomas)

      183. The IDCPA prohibits a debt collector from collecting or attempting to

collect a debt by through an intentional misrepresentation, or a representation

which tends to create a false impression of the character, extent or amount of a

debt, or of its status in a legal proceeding. Iowa Code § 537.7103(4)(e).

Linebarger violated this provision in several ways.

      ANSWER:

      Para. 183 is legal argument and does not require a reply. Defendant denies

each use of the terms “debt,” “debt collection,” or “debt collector” to the extent they


                                          94
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 95 of 102




are used as legal terms of art because government fines and legally imposed fees

are not “debt” as Plaintiffs assert.

      184. First,    Linebarger        used    intentional   misrepresentation   or   a

representation which tends to create a false impression of the character, extent

or amount of a debt, or of its status in a legal proceeding, when Linebarger stated

in the letters that Mr. Thomas’s nonpayment of attorney fees could result in

contempt of court proceedings, which in Iowa can lead to arrest and jail.

      ANSWER:

      Defendant denies the allegations of Para. 184. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      185. Specifically, Linebarger threatened Mr. Thomas with contempt for

nonpayment of appointed counsel fees accrued on a charge for which he was not

convicted (Case No. SRCR011435) even though, as explained above, Iowa law

prohibits the use of contempt proceedings to collect appointed counsel fees from

defendants who were not convicted. See Count 3, ¶¶ 132–137, above.

      ANSWER:

      Defendant denies the allegations of Para. 185.

      186. Second, Linebarger used intentional misrepresentation or a

representation which tends to create a false impression of the character, extent

or amount of a debt, or of its status in a legal proceeding, when Linebarger

threatened both Plaintiffs with contempt for nonpayment of appointed counsel


                                              95
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 96 of 102




fees even though, as explained above, Iowa law prohibits the jailing of Plaintiffs

for nonpayment unless a court has found their nonpayment was willful. See

Count 3, ¶¶ 138–138, above.

      ANSWER:

      Defendant denies the allegations of Para. 186. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      187. Third,     Linebarger    used    intentional   misrepresentation     or   a

representation which tends to create a false impression of the character, extent

or amount of a debt, or of its status in a legal proceeding, when Linebarger stated

in the letter that Plaintiffs’ nonpayment of attorney fees could result in their

licenses being revoked. As explained above, under Iowa law, the state may only

revoke a debtor’s license for nonpayment of debt related to specific driving-

related offenses. None of the debts Linebarger is seeking to collect from Mr.

Thomas and Ms. Champagne are related to driving offenses. See Count 4, ¶ 142,

above.

      ANSWER:

      Defendant denies the allegations of Para. 187. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.




                                           96
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 97 of 102




      188. Fourth,     Linebarger    used       intentional   misrepresentation   or   a

representation which tends to create a false impression of the character, extent

or amount of a debt when it attempted to collect debt from Mr. Thomas that was

not ordered by the court . See Count 7, ¶¶ 157–159, above.

      ANSWER:

      Defendant denies the allegations of Para. 188. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      189. Fifth,    Linebarger     used    intentional       misrepresentation   or   a

representation which tends to create a false impression of the character, extent

or amount of a debt when it failed to itemize Plaintiffs’ debts in the letters.

      ANSWER:

      Defendant denies the allegations of Para. 189. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

      190. Sixth,     Linebarger    used    intentional       misrepresentation   or   a

representation which tends to create a false impression of the character, extent

or amount of a debt related to Mr. Thomas’s 2016 Delaware County Case (No.

SRCR011435), and used false and misleading representations in connection with

the collection of a debt, when it stated in its letters to Mr. Thomas that “the Court

has entered an order against you, and you have unpaid court fees and fines . . .


                                           97
    Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 98 of 102




as listed below,” when, in fact, the court had not entered an order against Mr.

Thomas for some of the appointed counsel fees Linebarger was attempting to

collect.

       ANSWER:

       Defendant denies the allegations of Para. 190. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

       191. Seventh, Linebarger also misrepresented the character of Plaintiffs’

debts by stating in letters that they owed amount in “unpaid court fines and

fees,” when actually twenty-five percent of the “amount due” Linebarger claimed

was owed consisted of Linebarger’s collection fees. See Count 2, ¶¶ 125-127, 129.

       ANSWER:

       Defendant denies the allegations of Para. 191. Defendant denies each use

of the terms “debt,” “debt collection,” or “debt collector” to the extent they are used

as legal terms of art because government fines and legally imposed fees are not

“debt” as Plaintiffs assert.

                               VI. PRAYER FOR RELIEF

       WHEREFORE Plaintiffs pray for relief as follows:

       192. For an award of compensatory damages to Ms. Champagne in an

amount to be determined at trial under 42 U.S.C. § 1983;

       ANSWER:

       Defendant denies that Plaintiff is entitled to the relief requested.


                                          98
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 99 of 102




      193. For injunctive relief barring Linebarger from collecting or seeking to

collect court debt from Ms. Champagne without a court judgment under 42

U.S.C. § 1983.

      ANSWER:

      Defendant denies that Plaintiff is entitled to the relief requested.

      194. For an award of actual damages to each Plaintiff in an amount to be

determined at trial under 15 U.S.C. § 1692k(a)(1) and Iowa Code §

537.5201(1)(a);

      ANSWER:

      Defendant denies that Plaintiffs are entitled to the relief requested.

      195. For awards of statutory damages to each Plaintiff of $1,000.00 under

15 U.S.C. § 1692k(a)(2) and $1,000.00 under Iowa Code § 537.5201(1)(a);

      ANSWER:

      Defendant denies that Plaintiffs are entitled to the relief requested.

      196. For an award of costs of litigation and reasonable attorneys’ fees

under 28 U.S.C. § 1920, 42 U.S.C. § 1988, 5 U.S.C. § 1692k(a)(3), Iowa Code §

537.5201(8), and any other applicable authority; and

      ANSWER:

      Defendant denies that Plaintiffs are entitled to the relief requested.

      197. For such other and further relief as may be just and equitable.

      ANSWER:

      Defendant denies that Plaintiffs are entitled to the relief requested.

                               VII. JURY DEMAND



                                         99
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 100 of 102




      198. Plaintiff demands a trial by jury on all issues so triable.

      ANSWER:

      Defendant denies that Plaintiffs are entitled to the relief requested.

                  DEFENDANT’S AFFIRMATIVE DEFENSES

      Defendant, LINEBARGER GOGGAN BLAIR & SAMPSON, LLP, by and

through its counsel, Barron & Newburger, P.C., states as follows for its

affirmative defenses to Plaintiffs’ Complaint:

         1. Defendant affirmatively states that, to the extent that any of the

            alleged complained-of conduct is governed by the FDCPA, any

            violation of the FDCPA was not intentional and would have resulted

            from a bona fide error notwithstanding the maintenance of

            procedures reasonably adapted to avoid such error.                 These

            procedures and protocols are reasonably adapted to avoid a violation

            of the FDCPA, such as the one alleged in this case.

         2. One or more of the counts contained in Plaintiffs’ Complaint fails to

            state a claim upon which relief may be granted.

         3. Defendant asserts the defense of setoff of any claim of damages.

         4. Plaintiffs failed to mitigate their damages.

         5. Defendant reserves all defenses available under the FCRA and

            FDCPA and any corresponding rules or regulations promulgated

            thereunder.

                          RESERVATION OF RIGHTS

      Defendant reserves all affirmative defenses under Rule 8(c) of the Federal



                                        100
   Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 101 of 102




Rules of Civil Procedure and any other defenses at law or in equity that may now

or in the future be available based on discovery or other factually investigation

concerning this case.

                                     Respectfully Submitted,

                                     BARRON & NEWBUGER, PC

                                     /s/ Nabil G. Foster
                                     _________________________________________

Nabil G. Foster
BARRON & NEWBURGER, PC
701 Main St. # 6396
Evanston, Illinois 60204
Telephone: 312-767-5750
Facsimile: 312-229-9203
nfoster@bn-lawyers.com
Admitted Pro Hac Vice

                                     WHITFIELD & EDDY, PLC

                                     /s/ Matthew D. Jacobson
                                     __________________________________________
Matthew D. Jacobson
WHITFIELD & EDDY, PLC
699 Walnut Street
Suite 2000
Des Moines, Iowa 50309
Telephone: 515-246-5531
Facsimile: 515-246-1474
jacobson@whitfieldlaw.com




                                      101
     Case 4:20-cv-00275-SMR-SBJ Document 17 Filed 11/20/20 Page 102 of 102




                          CERTIFICATE OF SERVICE

       I, Matthew D. Jacobson, an attorney, certify that I shall cause to be served
a copy of DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT upon the
following individual(s), via the Case Management/Electronic Case Filing System
(“ECF”) on November 20, 2020.


 X      CM/ECF                        Attorneys for Plaintiff
        Facsimile
 ___    Federal Express               Alexander Vincent Kornya
  __    E-Mail                        IOWA LEGAL AID
 ___    Messenger                     1111 9th St., Ste. 230
                                      Des Moines, IA 50310
                                      T: (515) 243.1193
                                      F: (515) 244-4618
                                      akornya@iowalaw.org

                                      Toby J. Marshall
                                      Brittany J. Glass
                                      TERRELL MARSHALL LAW GROUP PLLC
                                      936 North 34th Street, Suite 300
                                      Seattle, Washington 98103
                                      T: (206) 816-6603
                                      F: (206) 319-5450
                                      tmarshall@terrellmarshall.com
                                      bglass@terrellmarshall.com

                                      Leslie A. Bailey
                                      PUBLIC JUSTICE, P.C.
                                      475 14th Street, Suite 610
                                      Oakland, California 94612
                                      T: (510) 622-8203
                                      lbailey@publicjustice.net



 Matthew D. Jacobson                  /s/Matthew D. Jacobson
 WHITFIELD & EDDY, PLC
 699 Walnut Ave., Suite 2000 Des      One of the Attorneys for Defendant
 Moines, IA 50309
 Phone: 515-246-5531
 Fax: 515-246-1474
 jacobson@whitfieldlaw.com
